Exhibit 10.8

 

 

 

GRAPHIC [g194781ks01i001.gif]

 

CREDIT AGREEMENT

 

dated as of

 

September 27, 2013

 

among

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

The Lenders Party Hereto

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
as Syndication Agent

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION and KEYBANK NATIONAL ASSOCIATION
as Co-Documentation Agents

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC
as Sole Bookrunner and Sole Lead Arranger

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

1

 

 

 

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

19

SECTION 1.03

Terms Generally

20

SECTION 1.04

Accounting Terms; GAAP; Pro Forma Calculations

20

SECTION 1.05

Status of Obligations

21

 

 

 

ARTICLE II The Credits

21

 

 

 

SECTION 2.01

Commitments

21

SECTION 2.02

Loans and Borrowings

21

SECTION 2.03

Requests for Revolving Borrowings

22

SECTION 2.04

Intentionally Omitted

23

SECTION 2.05

Swingline Loans

23

SECTION 2.06

Letters of Credit

24

SECTION 2.07

Funding of Borrowings

27

SECTION 2.08

Interest Elections

27

SECTION 2.09

Termination and Reduction of Commitments

29

SECTION 2.10

Repayment of Loans; Evidence of Debt

29

SECTION 2.11

Prepayment of Loans

30

SECTION 2.12

Fees

30

SECTION 2.13

Interest

31

SECTION 2.14

Alternate Rate of Interest

32

SECTION 2.15

Increased Costs

32

SECTION 2.16

Break Funding Payments

33

SECTION 2.17

Taxes

34

SECTION 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

37

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

38

SECTION 2.20

Expansion Option

39

SECTION 2.21

Defaulting Lenders

40

 

 

 

ARTICLE III Representations and Warranties

41

 

 

 

SECTION 3.01

Organization; Powers; Subsidiaries

41

SECTION 3.02

Authorization; Enforceability

42

SECTION 3.03

Governmental Approvals; No Conflicts

42

SECTION 3.04

Financial Condition; No Material Adverse Change

42

SECTION 3.05

Properties

42

SECTION 3.06

Litigation, Environmental and Labor Matters

43

SECTION 3.07

Compliance with Laws and Agreements

43

SECTION 3.08

Investment Company Status

43

SECTION 3.09

Taxes

43

SECTION 3.10

ERISA

44

SECTION 3.11

Disclosure

44

SECTION 3.12

Federal Reserve Regulations

44

SECTION 3.13

Liens

44

SECTION 3.14

No Default

44

SECTION 3.15

No Burdensome Restrictions

44

SECTION 3.16

Sanctions Laws and Regulations

44

 

 

 

ARTICLE IV Conditions

45

 

 

 

SECTION 4.01

Effective Date

45

SECTION 4.02

Each Credit Event

46

 

i

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

 

 

Page

 

 

ARTICLE V Affirmative Covenants

46

 

 

 

SECTION 5.01

Financial Statements and Other Information

46

SECTION 5.02

Notices of Material Events

47

SECTION 5.03

Existence; Conduct of Business

48

SECTION 5.04

Payment of Obligations

48

SECTION 5.05

Maintenance of Properties; Insurance

48

SECTION 5.06

Books and Records; Inspection Rights

48

SECTION 5.07

Compliance with Laws and Material Contractual Obligations

49

SECTION 5.08

Use of Proceeds

49

SECTION 5.09

Subsidiary Guaranty

49

 

 

 

ARTICLE VI Negative Covenants

49

 

 

 

SECTION 6.01

Indebtedness

49

SECTION 6.02

Liens

51

SECTION 6.03

Fundamental Changes and Asset Sales

52

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

53

SECTION 6.05

Swap Agreements

54

SECTION 6.06

Transactions with Affiliates

55

SECTION 6.07

Restricted Payments

55

SECTION 6.08

Restrictive Agreements

55

SECTION 6.09

Subordinated Indebtedness and Amendments to Subordinated Indebtedness Documents

56

SECTION 6.10

Sale and Leaseback Transactions

57

SECTION 6.11

Capital Expenditures

57

SECTION 6.12

Sanctions Laws and Regulations

57

SECTION 6.13

Financial Covenants

58

 

 

 

ARTICLE VII Events of Default

58

 

 

ARTICLE VIII The Administrative Agent

60

 

 

ARTICLE IX Miscellaneous

62

 

 

 

SECTION 9.01

Notices

62

SECTION 9.02

Waivers; Amendments

64

SECTION 9.03

Expenses; Indemnity; Damage Waiver

65

SECTION 9.04

Successors and Assigns

67

SECTION 9.05

Survival

70

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

70

SECTION 9.07

Severability

70

SECTION 9.08

Right of Setoff

71

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

71

SECTION 9.10

WAIVER OF JURY TRIAL

71

SECTION 9.11

Headings

72

SECTION 9.12

Confidentiality

72

SECTION 9.13

USA PATRIOT Act

73

SECTION 9.14

Releases of Subsidiary Guarantors

73

SECTION 9.15

Interest Rate Limitation

73

SECTION 9.16

No Advisory or Fiduciary Responsibility

73

 

ii

--------------------------------------------------------------------------------


 

Table of Contents
(continued)

 

 

Page

 

 

SCHEDULES:

 

 

 

Schedule 2.01 — Commitments

 

Schedule 3.01 — Subsidiaries

 

Schedule 6.01 — Existing Indebtedness

 

Schedule 6.02 — Existing Liens

 

Schedule 6.04 — Existing Intercompany Investments, Loans and Advances

 

 

 

EXHIBITS:

 

 

 

Exhibit A — Form of Assignment and Assumption

 

Exhibit B — Form of Opinion of Loan Parties’ Counsel

 

Exhibit C — Form of Increasing Lender Supplement

 

Exhibit D — Form of Augmenting Lender Supplement

 

Exhibit E — List of Closing Documents

 

Exhibit F — Form of Subsidiary Guaranty

 

Exhibit G-1 — Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)

 

Exhibit G-2 — Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)

 

Exhibit G-3 — Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)

 

Exhibit G-4 — Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)

 

Exhibit H-1 — Form of Borrowing Request

 

Exhibit H-2 — Form of Interest Election Request

 

Exhibit I — Form of Note

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT (this “Agreement”) dated as of September 27, 2013 among
SYNCHRONOSS TECHNOLOGIES, INC., the LENDERS from time to time party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Syndication Agent and CAPITAL ONE, NATIONAL ASSOCIATION and
KEYBANK NATIONAL ASSOCIATION, as Co-Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01              Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.

 

“Additional Licenses” has the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent such
Foreign Subsidiary acting as a Subsidiary Guarantor would cause a Deemed
Dividend Problem.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to such term in Section 9.01(d).

 

“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof.  As of the Effective Date, the Aggregate Commitment is
$100,000,000.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on Reuters Screen LIBOR01 Page (or on any successor or substitute page of such
page) at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date

 

--------------------------------------------------------------------------------


 

of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower and its affiliated companies concerning
or relating to bribery or corruption.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.21 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan or with respect to the commitment fees payable hereunder, as the case
may be, the applicable rate per annum set forth below under the caption
“Eurodollar Spread”, “ABR Spread” or “Commitment Fee Rate”, as the case may be,
based upon the Leverage Ratio applicable on such date:

 

 

 

Leverage Ratio:

 

Eurodollar
Spread

 

ABR Spread

 

Commitment
Fee Rate

Category 1:

 

< 0.50 to 1.00

 

1.75%

 

0.75%

 

0.25%

Category 2:

 

> 0.50 to 1.00 but
 < 1.00 to 1.00

 

2.00%

 

1.00%

 

0.30%

Category 3:

 

> 1.00 to 1.00

 

2.25%

 

1.25%

 

0.35%

 

For purposes of the foregoing,

 

(i) if at any time the Borrower fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 3 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;

 

(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

 

(iii) notwithstanding the foregoing, Category 1 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for the
Borrower’s first fiscal quarter ending after the Effective Date (unless such
Financials demonstrate that Category 2 or 3 should have been applicable during
such period, in which case such other Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

2

--------------------------------------------------------------------------------


 

“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.20.

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).

 

“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: 
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards and
(c) treasury management services (including, without limitation, controlled
disbursement, automated clearinghouse transactions, return items, overdrafts and
interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Synchronoss Technologies, Inc., a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit H-1.

 

3

--------------------------------------------------------------------------------


 

“Burdensome Restrictions” means any consensual encumbrance or restriction of the
type described in clause (a) or (b) of Section 6.08.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in Dollars in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital lease
obligations on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated or approved by the board of directors
of the Borrower nor (ii) appointed by directors so nominated or approved; or
(c) the occurrence of a change in control, or other similar provision, as
defined in any agreement or instrument evidencing any Material Indebtedness
which occurrence triggers a default or mandatory prepayment not waived in
writing prior to such occurrence.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following:  (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Co-Documentation Agent” means each of Capital One, National Association and
KeyBank National Association in its capacity as co-documentation agent for the
credit facility evidenced by this Agreement.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit

 

4

--------------------------------------------------------------------------------


 

Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.20 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to such term in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Adjusted EBITDA” means Consolidated Non-GAAP Net Income plus, to
the extent deducted from revenues and without duplication of the additions in
determining Consolidated Non-GAAP Net Income, (i) Consolidated Interest Expense,
(ii) expense for income taxes paid or accrued, (iii) depreciation,
(iv) amortization, (v) extraordinary or non-recurring non-cash expenses or
losses incurred other than in the ordinary course of business (excluding, for
the avoidance of doubt, contingent consideration obligation expenses and
deferred compensation expenses in respect of earn-outs), (vi) non-cash expenses
related to stock based compensation minus, to the extent included in
Consolidated Non-GAAP Net Income, (1) interest income, (2) income tax credits
and refunds (to the extent not netted from tax expense), (3) any cash payments
made during such period in respect of items described in clauses (v) or
(vi) above (or described in the definition of Consolidated Non-GAAP Net Income)
subsequent to the fiscal quarter in which the relevant non-cash expenses or
losses were incurred and (4) extraordinary, unusual or non-recurring income or
gains realized other than in the ordinary course of business, all calculated for
the Borrower and its Subsidiaries on a consolidated basis.

 

“Consolidated Capital Expenditures” means, without duplication, any expenditures
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.

 

“Consolidated Interest Expense” means, with reference to any period, the
interest expense (including without limitation interest expense under Capital
Lease Obligations that is treated as interest in accordance with GAAP) of the
Borrower and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of the Borrower and its
Subsidiaries allocable to such period in accordance with GAAP (including,
without limitation, all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers acceptance financing and net costs
under interest rate Swap Agreements to the extent such net costs are allocable
to such period in accordance with GAAP).  In the event that the Borrower or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant period, Consolidated Interest Expense shall
be determined for such period on a pro forma basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such period.

 

“Consolidated Non-GAAP Net Income” means, with reference to any period, the net
income (or loss) of the Borrower and its Subsidiaries calculated in accordance
with GAAP on a consolidated basis for such period, plus (or minus if
applicable), to the extent deducted from revenues in determining such net income
(or loss) and without duplication, (i) non-cash charges, losses or expenses
resulting from the after-tax write-down of deferred revenue, (ii) non-cash
after-tax stock-based

 

5

--------------------------------------------------------------------------------


 

compensation expense, (iii) charges, losses or expenses, net of associated
taxes, resulting from acquisitions or restructurings (provided that the
aggregate cash portion of all such charges, losses and expenses permitted to be
included in the calculation of Consolidated Adjusted EBITDA for the period of
four consecutive fiscal quarters ending with the end of such fiscal quarter,
shall not exceed an amount equal to five percent (5%) of Consolidated Adjusted
EBITDA of such period without giving effect to this clause (iii); provided,
however, that any brokerage fees for Permitted Acquisitions (or any other
acquisitions by the Borrower or any Subsidiary of all or substantially all the
assets of, or a majority of the Equity Interests in, a Person or division or
line of business of a Person consummated with the prior written approval of the
Required Lenders) paid by the Borrower or any Subsidiary during such period
shall not be included in such calculation), (iv) non-cash charges, losses or
expenses resulting from the net after-tax change in contingent consideration
obligations, calculated after adjusting for related foreign exchange gains or
losses, (v) deferred compensation expense with respect to earn-out obligations,
net of taxes and (vi) after-tax amortization expense.  For the avoidance of
doubt, Consolidated Non-GAAP Net Income shall exclude any income (or loss) of
any Person other than the Borrower or a Subsidiary, but any such income so
excluded may be included in such period or any later period to the extent of any
cash dividends or distributions actually paid in the relevant period to the
Borrower or any wholly-owned Subsidiary of the Borrower.

 

“Consolidated Tangible Assets” means, as of any date of determination thereof,
Consolidated Total Assets minus the Intangible Assets of the Borrower and its
Subsidiaries on such date.

 

“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.

 

“Consolidated Total Indebtedness” means at any time the sum, without
duplication, of (a) the aggregate Indebtedness (including, for the avoidance of
doubt, contingent consideration obligations) of the Borrower and its
Subsidiaries calculated on a consolidated basis as of such time in accordance
with GAAP, (b) the aggregate amount of Indebtedness of the Borrower and its
Subsidiaries relating to the maximum drawing amount of all letters of credit
outstanding and bankers acceptances and (c) Indebtedness of the type referred to
in clauses (a) or (b) hereof of another Person guaranteed by the Borrower or any
of its Subsidiaries (with the amount of such guarantee being determined in
accordance with the last sentence of the definition of Guarantee).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  The
terms “Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.

 

“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.

 

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the Borrower or the applicable parent Domestic
Subsidiary under Section 956 of the Code and the effect of such repatriation
causing materially adverse tax consequences to the Borrower or such parent
Domestic Subsidiary, in each case as determined by the Borrower in its
commercially reasonable judgment acting in good faith and in consultation with
its legal and tax advisors.

 

6

--------------------------------------------------------------------------------


 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.

 

“Designated Persons” means any Person listed on a Sanctions List.

 

“Dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction located in the United States of America.

 

“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar® and any other Internet or extranet-based site,
whether such electronic system is owned, operated or hosted by the
Administrative Agent and the Issuing Bank and any of its respective Related
Parties or any other Person, providing for access to data protected by passcodes
or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.

 

7

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Borrower or any of its ERISA Affiliates of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Borrower or any ERISA Affiliate from the PBGC or a plan administrator of
any notice relating to an intention to terminate any Plan or Plans or to appoint
a trustee to administer any Plan; (f) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal of the Borrower or any of its ERISA Affiliates from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition upon the Borrower or
any of its ERISA Affiliates of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Party’s failure for
any reason to constitute an ECP at the time the Guarantee of such Loan Party or
the grant of such security interest becomes or would become effective with
respect to

 

8

--------------------------------------------------------------------------------


 

such Specified Swap Obligation or (b) in the case of a Specified Swap Obligation
subject to a clearing requirement pursuant to Section 2(h) of the Commodity
Exchange Act (or any successor provision thereto), because such Loan Party is a
“financial entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity
Exchange Act (or any successor provision thereto), at the time the Guarantee of
such Loan Party becomes or would become effective with respect to such related
Specified Swap Obligation.  If a Specified Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Specified Swap Obligation that is attributable to swaps for
which such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and
(d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of the Borrower and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.

 

9

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business or indemnification
obligations entered into in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be the lower of (i) an amount equal to the stated
or determined amount of the primary obligation in respect of which such
Guarantee is made and (ii) the maximum amount for which such guaranteeing Person
may be liable pursuant to the terms of the instrument embodying such Guarantee,
or, if such Guarantee is not an unconditional guarantee of the entire amount of
the primary obligation and such maximum amount is not stated or determinable,
the amount of such guaranteeing Person’s maximum reasonably anticipated
liability in respect thereof determined by such Person in good faith.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances and
(j) all obligations of such Person under Sale and Leaseback Transactions.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership

 

10

--------------------------------------------------------------------------------


 

in which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.  Notwithstanding
anything to the contrary in the foregoing, in connection with any Permitted
Acquisition or any other acquisition by the Borrower or any Subsidiary permitted
hereunder (or any sale, transfer or other disposition by the Borrower or any
Subsidiary permitted hereunder), the term “Indebtedness” shall not include
contingent post-closing purchase price adjustments to which the seller in such
Permitted Acquisition or such other acquisition (or the buyer in such sale,
transfer or other disposition, as the case may be) may become entitled or
contingent indemnity obligations that may be owed to such seller (or buyer, if
applicable) in respect thereof.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 

“Interest Coverage Ratio” has the meaning assigned to such term in
Section 6.13(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit H-2.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last day of each March, June, September and December and
the Maturity Date, (b) with respect to any Eurodollar Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date and (c) with respect to any Swingline
Loan, the day that such Loan is required to be repaid and the Maturity Date.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, the rate per annum determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the LIBOR Screen Rate for

 

11

--------------------------------------------------------------------------------


 

the longest period (for which the LIBOR Screen Rate is available) that is
shorter than the Impacted Interest Period and (b) the LIBOR Screen Rate for the
shortest period (for which the LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lender Presentation” means the presentation dated September 2013 relating to
the Borrower and the Transactions.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a Lender hereunder pursuant to Section 2.20 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and the Issuing Bank.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Leverage Ratio” has the meaning assigned to such term in Section 6.13(a).

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate administered by the British
Bankers Association (or any other Person that takes over the administration of
such rate) for Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion; in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this

 

12

--------------------------------------------------------------------------------


 

Agreement.  It is understood and agreed that all of the terms and conditions of
this definition of “LIBO Rate” shall be subject to Section 2.14.

 

“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

“Liquidity” means, at any time, an amount equal to the sum of (i) the aggregate
Available Revolving Commitments at such time plus (ii) the dollar amount of
unrestricted and unencumbered cash and cash equivalents maintained by the
Borrower and its Subsidiaries in the United States at such time.

 

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(e), any Letter of Credit applications, the Subsidiary Guaranty, and
all other agreements, instruments, documents and certificates identified in
Section 4.01 executed and delivered to, or in favor of, the Administrative Agent
or any Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written agreements whether heretofore, now or hereafter executed by or on behalf
of any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with this Agreement or the
transactions contemplated hereby.  Any reference in this Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to this Agreement or such Loan Document
as the same may be in effect at any and all times such reference becomes
operative.

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Guarantors.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and the Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform any of its material
obligations under this Agreement or (c) the validity or enforceability of this
Agreement or any and all other Loan Documents or the material rights or remedies
of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means September 27, 2018.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

13

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of the
Borrower and its Subsidiaries to any of the Lenders, the Administrative Agent,
the Issuing Bank or any indemnified party, individually or collectively,
existing on the Effective Date or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates under any Swap Agreement
or any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Participant” has the meaning assigned to such term in Section 9.04.

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any acquisition (whether by purchase, merger,
consolidation or otherwise) or series of related acquisitions by the Borrower or
any Subsidiary of (i) all or substantially all the assets of or (ii) a majority
of the Equity Interests in, a Person or division or line of business of a
Person, if, at the time of and immediately after giving effect (including giving
effect on a pro forma basis) thereto, (a) no Default or Event of Default has
occurred and is continuing or would arise immediately after giving effect
(including giving effect on a pro forma basis) thereto, (b) such Person or
division or line of business is engaged in the same or a similar line of
business as the Borrower and the

 

14

--------------------------------------------------------------------------------


 

Subsidiaries or business reasonably related thereto or similar or complementary
thereto, or reasonable extensions thereof, in each case, determined in good
faith by the Borrower’s board of directors, (c)  (i) the Borrower and the
Subsidiaries are in compliance with the covenant contained in
Section 6.13(b) and (ii) the Leverage Ratio is not greater than 2.25 to 1.00, in
each case recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower for which financial statements are available, as if such
acquisition (and any related incurrence or repayment of Indebtedness, with any
new Indebtedness being deemed to be amortized over the applicable testing period
in accordance with its terms) had occurred on the first day of each relevant
period for testing such compliance and, if the aggregate consideration paid in
respect of such acquisition exceeds $25,000,000, the Borrower shall have
delivered to the Administrative Agent a certificate of a Financial Officer of
the Borrower to such effect, together with all relevant financial information,
statements and projections reasonably requested by the Administrative Agent and
(d) in the case of an acquisition, merger or consolidation involving the
Borrower or a Subsidiary, the Borrower or such Subsidiary (or another Person
that merges or consolidates with such Subsidiary and that, immediately after the
consummation of such merger or consolidation, becomes a Subsidiary) is the
surviving entity of such merger and/or consolidation.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for Taxes that are not
yet due or are being contested in compliance with Section 5.04;

 

(b)                                 carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days or are being contested in compliance with
Section 5.04;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations or employment laws or to
secure other public statutory or regulatory obligations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment Liens in respect of judgments that
do not constitute an Event of Default under clause (k) of Article VII;

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g)                                  licenses of intellectual property in the
ordinary course of business (including intercompany licensing of intellectual
property between the Borrower and any Subsidiary and between Subsidiaries in
connection with cost-sharing arrangements, distribution, marketing, make-sell or
other similar arrangements);

 

(h)                                 any interest or title of a lessor or
sublessor under any lease of real property or personal property; and

 

15

--------------------------------------------------------------------------------


 

(i)                                     banker’s liens, rights of setoff or
similar rights and remedies as to deposit accounts or other funds maintained
with depository institutions; provided that such deposit accounts or funds are
not established or deposited for the purpose of providing collateral for any
Indebtedness;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Investments” means:

 

(a)                                 direct obligations of, or obligations the
principal of and interest on which are unconditionally guaranteed by, the United
States of America (or by any agency thereof to the extent such obligations are
backed by the full faith and credit of the United States of America), in each
case maturing within one year from the date of acquisition thereof;

 

(b)                                 investments in commercial paper maturing
within 270 days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

 

(c)                                  investments in certificates of deposit,
banker’s acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

 

(d)                                 fully collateralized repurchase agreements
with a term of not more than thirty (30) days for securities described in
clause (a) above and entered into with a financial institution satisfying the
criteria described in clause (c) above;

 

(e)                                  money market funds that (i) comply with the
criteria set forth in SEC Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000;

 

(f)                                   in the case of any Foreign Subsidiary,
other short term investments that are analogous to the foregoing, are of
comparable credit quality and are customarily used by companies in the
jurisdiction of such Foreign Subsidiary for cash management purposes; and

 

(g)                                  (i) any other investments permitted by the
Borrower’s investment policy as such policy is in effect, and as disclosed to
the Administrative Agent, prior to the Effective Date and (ii) any other
investments permitted by the Borrower’s investment policy as such policy may be
amended, restated, supplemented or otherwise modified from time to time on or
after the Effective Date with the reasonable consent of the Administrative
Agent.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each

 

16

--------------------------------------------------------------------------------


 

change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.

 

“Register” has the meaning assigned to such term in Section 9.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

 

“Sale and Leaseback Transaction” means any sale or other transfer of any
property or asset by any Person with the intent to lease such property or asset
as lessee.

 

“Sanctioned Country” means a country or territory which is at any time subject
to Sanctions.

 

“Sanctions” means:

 

(a)                                 economic or financial sanctions or trade
embargoes imposed, administered or enforced from time to time by (i) the U.S.
government and administered by OFAC, (ii) the United Nations Security Council,
(iii) the European Union or (iv) Her Majesty’s Treasury of the United Kingdom;
and

 

(b)                                 economic or financial sanctions imposed,
administered or enforced from time to time by the U.S. State Department, the
U.S. Department of Commerce or the U.S. Department of the Treasury.

 

“Sanctions List” means any of the lists of specifically designated nationals or
designated persons or entities (or equivalent) held by the U.S. government and
administered by OFAC, the U.S. State

 

17

--------------------------------------------------------------------------------


 

Department, the U.S. Department of Commerce or the U.S. Department of the
Treasury or the United Nations Security Council or any similar list maintained
by the European Union, any other EU Member State or any other U.S. government
entity, in each case as the same may be amended, supplemented or substituted
from time to time.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D of the Board.  Eurodollar Loans shall be
deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D of
the Board or any comparable regulation.  The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the obligations
under the Loan Documents.

 

“Subordinated Indebtedness Documents” means any document, agreement or
instrument evidencing any Subordinated Indebtedness or entered into in
connection with any Subordinated Indebtedness.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary (other than Affected Foreign
Subsidiaries) that is a party to the Subsidiary Guaranty.  The Subsidiary
Guarantors on the Effective Date are identified as such in Schedule 3.01 hereto.

 

“Subsidiary Guaranty” means that certain Guaranty dated as of the Effective Date
in the form of Exhibit F (including any and all supplements thereto) and
executed by each Subsidiary Guarantor party thereto, and, in the case of any
guaranty by a Foreign Subsidiary, any other guaranty agreements of

 

18

--------------------------------------------------------------------------------


 

similar substance and effect as are reasonably requested by the Administrative
Agent and its counsel, in each case as amended, restated, supplemented or
otherwise modified from time to time.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock, stock
option plan, stock purchase plan, equity compensation plan or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.05.

 

“Syndication Agent” means Wells Fargo Bank, National Association in its capacity
as syndication agent for the credit facility evidenced by this Agreement.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02              Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

19

--------------------------------------------------------------------------------


 

SECTION 1.03              Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (b) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (c) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (f) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04              Accounting Terms; GAAP; Pro Forma Calculations. 
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Borrower notifies the Administrative Agent
that the Borrower requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that in the event the Borrower requests such an
amendment, the Administrative Agent and the Required Lenders shall negotiate in
good faith to evaluate such proposed amendment.  Notwithstanding any other
provision contained herein, all terms of an accounting or financial nature used
herein shall be construed, and all computations of amounts and ratios referred
to herein shall be made (i) without giving effect to any election under
Accounting Standards Codification 825-10-25 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any Subsidiary
at “fair value”, as defined therein, (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof and (iii) in a manner such that any obligations relating to a
lease that was accounted for by such Person as an operating lease as of the
Effective Date and any similar lease entered into after the Effective Date by
the Borrower or any Subsidiary shall be accounted for as obligations relating to
an operating lease and not as Capital Lease Obligations.

 

20

--------------------------------------------------------------------------------


 

(b)                                 All pro forma computations required to be
made hereunder giving effect to any acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction shall in each
case be calculated giving pro forma effect thereto (and, in the case of any
pro forma computation made hereunder to determine whether such acquisition or
disposition, or issuance, incurrence or assumption of Indebtedness, or other
transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to
Section 5.01(a) or 5.01(b) (or, prior to the delivery of any such financial
statements, ending with the last fiscal quarter included in the financial
statements referred to in Section 3.04(a)), and, to the extent applicable, to
the historical earnings and cash flows associated with the assets acquired or
disposed of (but without giving effect to any synergies or cost savings) and any
related incurrence or reduction of Indebtedness, all in accordance with
Article 11 of Regulation S-X under the Securities Act.  If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Swap Agreement applicable to such Indebtedness).

 

SECTION 1.05              Status of Obligations.  In the event that the Borrower
or any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Obligations to
constitute senior indebtedness (however denominated) in respect of such
Subordinated Indebtedness and to enable the Administrative Agent and the Lenders
to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness.  Without limiting the foregoing, the Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding and are further given all such other designations as shall be
required under the terms of any such Subordinated Indebtedness in order that the
Lenders may have and exercise any payment blockage or other remedies available
or potentially available to holders of senior indebtedness under the terms of
such Subordinated Indebtedness.

 

ARTICLE II

 

The Credits

 

SECTION 2.01              Commitments.  Subject to the terms and conditions set
forth herein, each Lender (severally and not jointly) agrees to make Revolving
Loans to the Borrower in Dollars from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
sum of the total Revolving Credit Exposures exceeding the Aggregate Commitment. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Revolving Loans.

 

SECTION 2.02              Loans and Borrowings.  (a) Each Revolving Loan (other
than a Swingline Loan) shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.  Any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.05.

 

21

--------------------------------------------------------------------------------


 

(b)                                 Subject to Section 2.14, each Revolving
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith.  Each Swingline Loan shall be an
ABR Loan.  Each Lender at its option may make any Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan (and in the case
of an Affiliate, the provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall
apply to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $1,000,000 and not less than $5,000,000. 
At the time that each ABR Revolving Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $500,000; provided that an ABR Revolving Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e).  Each Swingline Loan shall be in an amount that
is an integral multiple of $100,000 and not less than $100,000.  Borrowings of
more than one Type and Class may be outstanding at the same time; provided that
there shall not at any time be more than a total of ten (10) Eurodollar
Revolving Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

SECTION 2.03              Requests for Revolving Borrowings.  To request a
Revolving Borrowing, the Borrower shall notify the Administrative Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this

 

22

--------------------------------------------------------------------------------


 

Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04              Intentionally Omitted.

 

SECTION 2.05              Swingline Loans.  (a) Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
in Dollars to the Borrower from time to time during the Availability Period, in
an aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$5,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding the
Aggregate Commitment; provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)                                 To request a Swingline Loan, the Borrower
shall notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 12:00 noon, New York City time, on the day of a
proposed Swingline Loan.  Each such notice shall be irrevocable and shall
specify the requested date (which shall be a Business Day and may, for the
avoidance of doubt, be the same Business Day as such request) and amount of the
requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.06(e), by remittance to the Issuing Bank)
by 3:00 p.m., New York City time, on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender may by written notice
given to the Administrative Agent not later than 10:00 a.m., New York City time,
on any Business Day require the Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding.  Such
notice shall specify the aggregate amount of Swingline Loans in which Lenders
will participate.  Promptly upon receipt of such notice, the Administrative
Agent will give notice thereof to each  Lender, specifying in such notice such
Lender’s Applicable Percentage of such Swingline Loan or Loans.  Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.07 with respect to
Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is

 

23

--------------------------------------------------------------------------------


 

required to be refunded to the Borrower for any reason.  The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrower of any default in the payment thereof.

 

SECTION 2.06              Letters of Credit.  (a) General.  Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit denominated in Dollars as the applicant thereof for the
support of its or its Subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the Issuing Bank, at any time and from time to
time during the Availability Period.  In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control. 
The Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such a Subsidiary that is an account party in respect of any such
Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit.  If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit.  A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the
amount of the LC Exposure shall not exceed $5,000,000 and (ii) the sum of the
total Revolving Credit Exposures shall not exceed the Aggregate Commitment.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the Issuing Bank to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five (5) Business Days prior to
the Maturity Date; provided that any Letter of Credit may contain customary
automatic renewal provisions agreed upon by the Borrower and the Issuing Bank
pursuant to which the expiration date of such Letter of Credit shall
automatically be extended for consecutive periods of up to twelve (12) months
(but not to a date later than the date set forth in clause (ii) above).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Lenders,
the Issuing Bank hereby grants to each Lender, and each Lender hereby acquires
from the Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Applicable Percentage of the aggregate amount available to be drawn
under such Letter of Credit.  In consideration and in furtherance

 

24

--------------------------------------------------------------------------------


 

of the foregoing, each Lender hereby absolutely and unconditionally agrees to
pay to the Administrative Agent, for the account of the Issuing Bank, such
Lender’s Applicable Percentage of each LC Disbursement made by the Issuing Bank
and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason.  Each Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this paragraph in
respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each such payment shall
be made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the amount equal to such LC Disbursement, calculated as of the date the Issuing
Bank made such LC Disbursement not later than 12:00 noon, New York City time, on
the Business Day immediately following the day that such LC Disbursement is made
(or, if later, the Business Day immediately following the day the Borrower
receives notice of such LC Disbursement); provided that, if such LC Disbursement
is greater than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing or Swingline Loan in an
equivalent amount of such LC Disbursement and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails
to make such payment when due, the Administrative Agent shall notify each Lender
of the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as provided in Section 2.07 with respect to Loans made by such
Lender (and Section 2.07 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Administrative Agent shall promptly pay to
the Issuing Bank the amounts so received by it from the Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding

 

25

--------------------------------------------------------------------------------


 

sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.  The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse or finance
such LC Disbursement in full on the date such LC Disbursement is due to be
reimbursed under paragraph (c) of this Section, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
Issuing Bank, except that interest accrued on and after the date of payment by
any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement of Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Lenders of any such
replacement of the Issuing Bank.  At the time any such replacement shall become
effective, the Borrower shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b).  From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

 

26

--------------------------------------------------------------------------------


 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives notice from the Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with LC Exposure
representing greater than 50% of the total LC Exposure) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders (the “LC Collateral Account”), an amount in
cash equal to 105% of the amount of the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII.  Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
Obligations.  The Administrative Agent shall have exclusive dominion and
control, including the exclusive right of withdrawal, over such account.  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrower’s risk and expense, such deposits shall not bear interest. 
Interest or profits, if any, on such investments shall accumulate in such
account.  Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure  representing greater than 50% of the total
LC Exposure), be applied to satisfy other Obligations.  If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to the Borrower within three (3) Business Days
after all Events of Default have been cured or waived.

 

SECTION 2.07              Funding of Borrowings.  (a) Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.05.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower maintained with the Administrative Agent in
New York City or Chicago and designated by the Borrower in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the Issuing Bank.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with paragraph (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

SECTION 2.08              Interest Elections.  (a) Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving

 

27

--------------------------------------------------------------------------------


 

Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election. 
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the Borrower.  Notwithstanding any
contrary provision herein, this Section shall not be construed to permit the
Borrower to elect an Interest Period for Eurodollar Loans that does not comply
with Section 2.02(d).

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which Interest Period shall be a period contemplated by the
definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Revolving Borrowing prior
to the end of the Interest Period applicable thereto, then, unless such
Borrowing is repaid as provided herein, at the end of such Interest Period such
Borrowing shall be converted to an ABR Borrowing.  Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each

 

28

--------------------------------------------------------------------------------


 

Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

SECTION 2.09              Termination and Reduction of Commitments.  (a) Unless
previously terminated, the Commitments shall terminate on the Maturity Date.

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Commitments; provided that (i) each reduction of
the Commitments shall be in an amount that is an integral multiple of $5,000,000
and not less than $5,000,000 and (ii) the Borrower shall not terminate or reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.11, the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.

 

(c)                                  The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least three (3) Business Days prior to
the effective date of such termination or reduction, specifying such election
and the effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other events specified therein, in which case such
notice may be revoked by the Borrower (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied. 
Any termination or reduction of the Commitments shall be permanent; provided,
however, that, for the avoidance of doubt, a reduction of the Commitments
pursuant to this paragraph (c) shall not impair the Borrower’s ability to
request an increase in the Commitments pursuant to Section 2.20 below.  Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.

 

SECTION 2.10              Repayment of Loans; Evidence of Debt.  (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date and (ii) to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date and the first date after such Swingline Loan is made that is the 15th or
last day of a calendar month and is at least two (2) Business Days after such
Swingline Loan is made; provided that on each date that a Revolving Borrowing is
made, the Borrower shall repay all Swingline Loans then outstanding.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

29

--------------------------------------------------------------------------------


 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to the
order of such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and in the form attached hereto as Exhibit I. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 9.04) be represented by
one or more promissory notes in such form payable to the order of the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

 

SECTION 2.11              Prepayment of Loans.  The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with the provisions of this
Section 2.11.  The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy or electronic communication, if arrangements for doing so
have been approved by the Administrative Agent) of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Revolving Borrowing, not later
than 11:00 a.m., New York City time, three (3) Business Days before the date of
prepayment, (ii) in the case of prepayment of an ABR Revolving Borrowing, not
later than 11:00 a.m., New York City time, one (1) Business Day before the date
of prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, New York City time, on the date of prepayment.  Each such
notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid; provided
that, if a notice of prepayment is given in connection with a conditional notice
of termination of the Commitments as contemplated by Section 2.09, then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09.  Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing.  Prepayments shall be accompanied by
(i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments pursuant to Section 2.16.  If at any time the sum of the
aggregate principal amount of all of the Revolving Credit Exposures exceeds the
Aggregate Commitment, the Borrower shall immediately repay Borrowings or cash
collateralize LC Exposure in an account with the Administrative Agent pursuant
to Section 2.06(j), as applicable, in an aggregate principal amount sufficient
to cause the aggregate principal amount of all Revolving Credit Exposures to be
less than or equal to the Aggregate Commitment.

 

SECTION 2.12              Fees.  (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily amount of the Available
Revolving Commitment of such Lender during the period from and including the
Effective Date to but excluding the date on which such Commitment terminates. 
Accrued commitment fees shall be payable in arrears on the last day of March,
June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof; provided that any commitment fees accruing after the date on which the
Commitments terminate shall be payable on demand.  All commitment fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Lender’s LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Commitment terminates and
the date on which

 

30

--------------------------------------------------------------------------------


 

such Lender ceases to have any LC Exposure and (ii) to the Issuing Bank for its
own account a fronting fee, which shall accrue at the rate of 0.125% per annum
on the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) attributable to Letters of Credit
issued by the Issuing Bank during the period from and including the Effective
Date to but excluding the later of the date of termination of the Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard and customary fees and commissions with respect to the issuance,
amendment, cancellation, negotiation, transfer, presentment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. 
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third (3rd) Business Day following such last day, commencing on the first such
date to occur after the Effective Date; provided that all such fees shall be
payable on the date on which the Commitments terminate and any such fees
accruing after the date on which the Commitments terminate shall be payable on
demand.  Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within ten (10) days after demand.  All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.13              Interest.  (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in
paragraph (a) of this Section.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a

 

31

--------------------------------------------------------------------------------


 

leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14              Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive and binding absent manifest error) that
adequate and reasonable means do not exist for ascertaining the Adjusted LIBO
Rate or the LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders of making or maintaining their Loans included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and any such Eurodollar Borrowing shall be repaid on the last day of
the then current Interest Period applicable thereto and (ii) if any Borrowing
Request requests a Eurodollar Revolving Borrowing, such Borrowing shall be made
as an ABR Borrowing.

 

SECTION 2.15              Increased Costs.  (a) If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

32

--------------------------------------------------------------------------------


 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth in reasonable detail the basis of the calculation of the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower and shall be conclusive absent
manifest error.  The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.16              Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11 and is
revoked in accordance therewith) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event.  Such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for
deposits in Dollars of a comparable amount and period from other banks in the
eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

 

33

--------------------------------------------------------------------------------


 

SECTION 2.17              Taxes.  (a) Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by

 

34

--------------------------------------------------------------------------------


 

the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable;

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of

 

35

--------------------------------------------------------------------------------


 

Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit G-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to

 

36

--------------------------------------------------------------------------------


 

indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                                 Survival.  Each party’s obligations under
this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes the Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18              Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time on the date when due, in
immediately available funds, without set-off or counterclaim.  Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, Chicago, Illinois 60603, except payments to be made directly to the
Issuing Bank or Swingline Lender as expressly provided herein and except that
payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  At the election of the Administrative
Agent, all payments of principal, interest, LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of Borrowings made hereunder whether
made following a request by the Borrower pursuant to Section 2.03 or a deemed
request as provided in this Section or may be deducted from any deposit account
of the Borrower maintained with the Administrative Agent.  The Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans) and that
all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03 or 2.05, as applicable and (ii) the Administrative Agent to charge
any deposit account of the Borrower maintained with the Administrative Agent for
each payment of principal, interest and fees as it becomes due hereunder or any
other amount due under the Loan Documents.

 

37

--------------------------------------------------------------------------------


 

(d)                                 If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolving Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans and
participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans and participations in LC Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Loans and participations in LC Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply). 
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.05(c), 2.06(d) or (e),
2.07(b), 2.18(e) or 9.03(c), then the Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent, the Swingline Lender or
the Issuing Bank to satisfy such Lender’s obligations to it under such
Section until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account over which the Administrative Agent
shall have exclusive control as cash collateral for, and application to, any
future funding obligations of such Lender under any such Section; in the case of
each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

SECTION 2.19              Mitigation Obligations; Replacement of Lenders. 
(a) If any Lender requests compensation under Section 2.15, or the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment

 

38

--------------------------------------------------------------------------------


 

(i) would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 or (iii) any Lender becomes a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights (other than
its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank and the Swingline Lender), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such  assignment and delegation cease to apply.

 

SECTION 2.20              Expansion Option.  The Borrower may from time to time
elect to increase the Commitments in minimum increments of $25,000,000 so long
as, after giving effect thereto, the aggregate amount of such increases does not
exceed $50,000,000.  The Borrower may arrange for any such increase to be
provided by one or more Lenders (each Lender so agreeing to an increase in its
Commitment, an “Increasing Lender”), or by one or more new banks, financial
institutions or other entities (each such new bank, financial institution or
other entity, an “Augmenting Lender”; provided that no Ineligible Institution
may be an Augmenting Lender), which agree to increase their existing Commitments
or provide new Commitments, as the case may be; provided that (i) each
Augmenting Lender, shall be subject to the approval of the Borrower and the
Administrative Agent (such approvals not to be unreasonably withheld, delayed or
conditioned) and (ii) (x) in the case of an Increasing Lender, the Borrower and
such Increasing Lender execute an agreement substantially in the form of
Exhibit C hereto, and (y) in the case of an Augmenting Lender, the Borrower and
such Augmenting Lender execute an agreement substantially in the form of
Exhibit D hereto.  No consent of any Lender (other than the Lenders
participating in the increase) shall be required for any increase in Commitments
pursuant to this Section 2.20.  Increases and new Commitments created pursuant
to this Section 2.20 shall become effective on the date agreed by the Borrower,
the Administrative Agent and the relevant Increasing Lenders or Augmenting
Lenders, and the Administrative Agent shall notify each Lender thereof. 
Notwithstanding the foregoing, no increase in the Commitments (or in the
Commitment of any Lender) shall become effective under this paragraph unless,
(i) on the proposed date of the effectiveness of such increase, (A) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Borrower and (B) the Borrower shall be in compliance
(on a pro forma basis) with the covenants contained in Section 6.13 and (ii) the
Administrative Agent shall have received documents consistent with those
delivered on the Effective Date as to the organizational power and authority of
the Borrower to borrow hereunder after giving effect

 

39

--------------------------------------------------------------------------------


 

to such increase.  On the effective date of any increase in the Commitments,
(i) each relevant Increasing Lender and Augmenting Lender shall make available
to the Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other Lenders, as
being required in order to cause, after giving effect to such increase and the
use of such amounts to make payments to such other Lenders, each Lender’s
portion of the outstanding Revolving Loans of all the Lenders to equal its
Applicable Percentage of such outstanding Revolving Loans, and (ii) the Borrower
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the Borrower, in accordance with the
requirements of Section 2.03).  The deemed payments made pursuant to
clause (ii) of the immediately preceding sentence shall be accompanied by
payment of all accrued interest on the amount prepaid and, in respect of each
Eurodollar Loan, shall be subject to indemnification by the Borrower pursuant to
the provisions of Section 2.16 if the deemed payment occurs other than on the
last day of the related Interest Periods.  Nothing contained in this
Section 2.20 shall constitute, or otherwise be deemed to be, a commitment on the
part of any Lender to increase its Commitment hereunder at any time.

 

SECTION 2.21              Defaulting Lenders.  Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Commitment of such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated among
the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that (x) no Default or Event of Default shall
have occurred and be continuing at such time and (y) the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments;

 

(ii)                                  if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within one (1) Business Day following notice by the Administrative Agent
(x) first, prepay such Swingline Exposure and (y) second, cash collateralize for
the benefit of the Issuing Bank only the Borrower’s obligations corresponding to
such Defaulting Lender’s LC Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.06(j) for so long as such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such

 

40

--------------------------------------------------------------------------------


 

Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

 

(iv)                              if the LC Exposure of the non-Defaulting
Lenders is reallocated pursuant to clause (i) above, then the fees payable to
the Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the Issuing Bank or any other Lender hereunder, all letter of credit fees
payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is reasonably satisfied that the related exposure
and the Defaulting Lender’s then outstanding LC Exposure will be 100% covered by
the Commitments of the non-Defaulting Lenders and/or cash collateral will be
provided by the Borrower in accordance with Section 2.21(c), and participating
interests in any such newly made Swingline Loan or any newly issued or increased
Letter of Credit shall be allocated among non-Defaulting Lenders in a manner
consistent with Section 2.21(c)(i) (and such Defaulting Lender shall not
participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) the
Swingline Lender or the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Swingline Lender shall not be
required to fund any Swingline Loan and the Issuing Bank shall not be required
to issue, amend or increase any Letter of Credit, unless the Swingline Lender or
the Issuing Bank, as the case may be, shall have entered into arrangements with
the Borrower or such Lender (which arrangements may include, without limitation,
such reallocation or collateralization as contemplated by subsection (d) above),
reasonably satisfactory to the Swingline Lender or the Issuing Bank, as the case
may be, to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01              Organization; Powers; Subsidiaries.  Each of the
Borrower and its Subsidiaries is duly organized, validly existing and (to the
extent the concept is applicable in such jurisdiction) in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so,

 

41

--------------------------------------------------------------------------------


 

individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and (to the extent
the concept is applicable in such jurisdiction) is in good standing in, every
jurisdiction where such qualification is required.  Schedule 3.01 hereto (as
supplemented from time to time) identifies each Subsidiary, noting whether such
Subsidiary is a Subsidiary Guarantor, the jurisdiction of its incorporation or
organization, as the case may be, the percentage of issued and outstanding
shares of each class of its capital stock or other equity interests owned by the
Borrower and the other Subsidiaries and, if such percentage is not 100%
(excluding directors’ qualifying shares as required by law), a description of
each class issued and outstanding.  All of the outstanding shares of capital
stock and other equity interests of each Subsidiary are validly issued and
outstanding and fully paid and nonassessable and all such shares and other
equity interests indicated on Schedule 3.01 as owned by the Borrower or another
Subsidiary are owned, beneficially and of record, except as provided in Schedule
3.01, by the Borrower or any Subsidiary free and clear of all Liens.  There are
no outstanding commitments or other obligations of the Borrower or any
Subsidiary to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Subsidiary.

 

SECTION 3.02              Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders.  The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03              Governmental Approvals; No Conflicts.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which such
Loan Party is a party (a) do not require any consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any of its Subsidiaries or any
order of any Governmental Authority, (c) will not violate in any material
respect or result in a default under any indenture, material agreement or other
material instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (d) will not result in the creation
or imposition of any Lien on any asset of the Borrower or any of its
Subsidiaries.

 

SECTION 3.04              Financial Condition; No Material Adverse Change. 
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(i) as of and for the fiscal year ended December 31, 2012 reported on by Ernst &
Young LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended June 30, 2013, certified by its
chief financial officer.  Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year-end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.

 

(b)                                 Since December 31, 2012, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

 

SECTION 3.05              Properties.  (a) Each of the Borrower and its
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for

 

42

--------------------------------------------------------------------------------


 

minor defects in title that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes.

 

(b)                                 Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property material to its business, and, to the knowledge
of the Borrower, the use thereof by the Borrower and its Subsidiaries does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.06              Litigation, Environmental and Labor Matters. 
(a) There are no actions, suits, proceedings or, to the Borrower’s knowledge,
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable probability of an adverse determination and that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve this Agreement or the
Transactions.

 

(b)                                 Except with respect to any other matters
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

(c)                                  There are no strikes, lockouts or slowdowns
against the Borrower or any of its Subsidiaries pending or, to their knowledge,
threatened in writing, except to the extent such strikes, lockouts or slowdowns,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.  The hours worked by and payments made to employees
of the Borrower and its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Federal, state, local or foreign law
relating to such matters, except to the extent such violations, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  All material payments due from the Borrower or any of its
Subsidiaries, or for which any claim may be made against the Borrower or any of
its Subsidiaries, on account of wages and employee health and welfare insurance
and other benefits, have been paid or accrued as liabilities on the books of the
Borrower or such Subsidiary, except where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.  The consummation of the Transactions will not give rise to any
right of termination or right of renegotiation on the part of any union under
any collective bargaining agreement under which the Borrower or any of its
Subsidiaries is bound.

 

SECTION 3.07              Compliance with Laws and Agreements.  Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08              Investment Company Status.  Neither the Borrower nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.09              Taxes.  Each of the Borrower and its Subsidiaries has
timely filed or caused to be filed all federal Tax returns and all other
material Tax returns and reports required to have

 

43

--------------------------------------------------------------------------------


 

been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 3.10              ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

 

SECTION 3.11              Disclosure.  The Borrower has disclosed to the Lenders
all material agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.  For the purposes of this Section 3.11, all
materials publicly filed by the Borrower with the SEC shall be deemed to be
disclosed to the Lenders.  Neither the Lender Presentation nor any of the other
written reports, financial statements, certificates or other information
furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by all other
information so furnished and all material publicly filed by the Borrower with
the SEC) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not materially misleading; provided
that, with respect to forecasts or projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that
forecasts and projections are subject to contingencies and no assurances can be
given that any forecast or projection will be realized).

 

SECTION 3.12              Federal Reserve Regulations.  No part of the proceeds
of any Loan have been used or will be used, whether directly or indirectly, for
any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

SECTION 3.13              Liens.  There are no Liens on any of the real or
personal properties of the Borrower or any Subsidiary except for Liens permitted
by Section 6.02.

 

SECTION 3.14              No Default.  No Default or Event of Default has
occurred and is continuing.

 

SECTION 3.15              No Burdensome Restrictions.  The Borrower is not
subject to any Burdensome Restrictions except Burdensome Restrictions permitted
under Section 6.08.

 

SECTION 3.16              Sanctions Laws and Regulations.  The Borrower
represents on a continuing basis that:

 

(a)                                 The Borrower and to its knowledge its
Affiliates and their respective directors, officers, employees, and agents have
conducted their business in compliance with Anti-Corruption Laws and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

(b)                                 None of the Borrower or to its knowledge its
Affiliates or their respective directors, officers, employees, agents or
representatives acting or benefiting in any capacity in connection with this
Agreement (i) is a Designated Person; (ii) is a Person that is owned or
controlled by a Designated Person; (iii) is located, organized or resident in a
Sanctioned Country; or (iv) has directly or

 

44

--------------------------------------------------------------------------------


 

indirectly engaged in, or is now directly or indirectly engaged in, any dealings
or transactions (1) with any Designated Person, (2) in any Sanctioned Country,
or (3) otherwise in violation of Sanctions.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01              Effective Date.  The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received (i) from each party hereto either (A) a counterpart of this
Agreement signed on behalf of such party or (B) written evidence satisfactory to
the Administrative Agent (which may include telecopy or electronic transmission
of a signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.

 

(b)                                 The Administrative Agent shall have received
a favorable written opinion (addressed to the Administrative Agent and the
Lenders and dated the Effective Date) of Gunderson Dettmer Stough Villeneuve
Franklin & Hachigian, LLP, counsel for the Loan Parties, substantially in the
form of Exhibit B, and covering such other matters relating to the Loan Parties,
the Loan Documents or the Transactions as the Administrative Agent shall
reasonably request.  The Borrower hereby requests such counsel to deliver such
opinion.

 

(c)                                  The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization, existence and (to
the extent the concept is applicable in the relevant jurisdiction of formation)
good standing of the initial Loan Parties, the authorization of the Transactions
and any other legal matters relating to such Loan Parties, the Loan Documents or
the Transactions, all in form and substance satisfactory to the Administrative
Agent and its counsel and as further described in the list of closing documents
attached as Exhibit E.

 

(d)                                 The Administrative Agent shall have received
a certificate, dated the Effective Date and signed by the President, a Vice
President or a Financial Officer of the Borrower, confirming compliance with the
conditions set forth in paragraphs (a) and (b) of Section 4.02.

 

(e)                                  The Administrative Agent shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced, reimbursement or payment of all
reasonable out-of-pocket expenses required to be reimbursed or paid by the
Borrower hereunder.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

 

45

--------------------------------------------------------------------------------


 

SECTION 4.02              Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

 

(a)                                 The representations and warranties of the
Borrower set forth in this Agreement shall be true and correct in all material
respects (or in all respects if the applicable representation or warranty is
qualified by materiality or Material Adverse Effect) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except in the case of any such representation
or warranty that expressly relates to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(or in all respects if the applicable representation or warranty is qualified by
materiality or Material Adverse Effect) on and as of such earlier date.

 

(b)                                 At the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall have
occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated or been
collateralized on substantially the terms set forth in Section 2.06(j), in each
case, without any pending draw, and all LC Disbursements shall have been
reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01              Financial Statements and Other Information.  The
Borrower will furnish to the Administrative Agent for distribution to each
Lender:

 

(a)                                 within ninety (90) days after the end of
each fiscal year of the Borrower (or, if earlier, by the date that the Annual
Report on Form 10-K of the Borrower for such fiscal year would be required to be
filed under the rules and regulations of the SEC, giving effect to any automatic
extension available thereunder for the filing of such form), its audited
consolidated balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by Ernst & Young LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification or exception
and without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;

 

(b)                                 within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower (or,
if earlier, by the date that the Quarterly Report on Form 10-Q of the Borrower
for such fiscal quarter would be required to be filed under the rules and
regulations of the SEC, giving effect to any automatic extension available
thereunder for the filing of such form), its consolidated balance sheet and
related statements of operations, stockholders’ equity and cash flows as of the
end of

 

46

--------------------------------------------------------------------------------


 

and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                                  concurrently with any delivery of financial
statements under clause (a) or (b) above, a certificate of a Financial Officer
of the Borrower (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.13 and
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);

 

(e)                                  as soon as available, but in any event not
more than thirty (30) days following the end of each fiscal year of the
Borrower, a copy of the plan and forecast (including a projected consolidated
and consolidating balance sheet, income statement and funds flow statement) of
the Borrower for each month of such fiscal year in form reasonably satisfactory
to the Administrative Agent;

 

(f)                                   promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by the Borrower or any Subsidiary with the SEC, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be; and

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of
this Agreement, as the Administrative Agent (acting at the request of any
Lender) may reasonably request.

 

(h)                                 Documents required to be delivered pursuant
to clauses (a) and (b) of this Section 5.01 may be delivered electronically and
if so delivered, shall be deemed to have been delivered on the date on which
such documents are filed for public availability on the SEC’s Electronic Data
Gathering and Retrieval System; provided that the Borrower shall upon request
provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  Notwithstanding anything contained
herein, in every instance the Borrower shall be required to provide paper copies
of the compliance certificates required by clause (c) of this Section 5.01 to
the Administrative Agent.

 

SECTION 5.02              Notices of Material Events.  The Borrower will furnish
to the Administrative Agent for distribution to each Lender prompt written
notice of the following:

 

(a)                                 the occurrence of any Default;

 

47

--------------------------------------------------------------------------------


 

(b)                                 the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any Subsidiary thereof that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect; and

 

(d)                                 any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.  For the purposes of this
Section 5.02, the public filing by the Borrower of any materials with the SEC
shall be deemed to constitute written notice of the contents of such materials
to the Administrative Agent.

 

SECTION 5.03              Existence; Conduct of Business.  The Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect; provided that the foregoing shall not prohibit any
merger, consolidation, liquidation or dissolution permitted under Section 6.03.

 

SECTION 5.04              Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could result in a Material Adverse Effect before
the same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Borrower or such Subsidiary has set aside on its books adequate reserves
with respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 5.05              Maintenance of Properties; Insurance.  The Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect and
(b) maintain, with financially sound and reputable insurance companies,
insurance in such amounts and against such risks as are customarily maintained
by companies engaged in the same or similar businesses operating in the same or
similar locations.

 

SECTION 5.06              Books and Records; Inspection Rights.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all material
financial dealings and transactions in relation to its business and activities. 
The Borrower will, and will cause each of its Subsidiaries to, permit any
representatives designated by the Administrative Agent, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested (but not more than once per fiscal year unless an
Event of Default exists).  The Borrower acknowledges that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain reports pertaining to the Borrower and its Subsidiaries’
assets for internal use by the

 

48

--------------------------------------------------------------------------------


 

Administrative Agent and the Lenders.  Notwithstanding the foregoing, neither
the Borrower nor its Subsidiaries shall be required to disclose or discuss, or
permit the inspection, examination or making of extracts of, any document, book,
record or other matter that (i) constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which disclosure to
the Administrative Agent, such Lender or their representatives is then
prohibited by applicable law or any agreement binding on the Borrower or its
Subsidiaries or (iii) is protected from disclosure by the attorney-client
privilege or the attorney work product privilege.

 

SECTION 5.07              Compliance with Laws and Material Contractual
Obligations.  The Borrower will, and will cause each of its Subsidiaries to,
(i) comply with all laws, rules, regulations and orders of any Governmental
Authority applicable to it or its property (including without limitation
Environmental Laws) and (ii) perform in all material respects its obligations
under material agreements to which it is a party, in each case except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 5.08              Use of Proceeds.  The proceeds of the Loans will be
used only to finance the working capital needs, and for general corporate
purposes, of the Borrower and its Subsidiaries in the ordinary course of
business (including acquisitions permitted by this Agreement).  No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

SECTION 5.09              Subsidiary Guaranty.  As promptly as possible but in
any event within thirty (30) days (or such later date as may be agreed upon by
the Administrative Agent) after any Person becomes a Subsidiary or any
Subsidiary ceases to be an Affected Foreign Subsidiary, the Borrower shall
provide the Administrative Agent with written notice thereof setting forth
information in reasonable detail describing the material assets of such Person
and shall cause each such Subsidiary (other than an Affected Foreign Subsidiary)
to deliver to the Administrative Agent a joinder to the Subsidiary Guaranty (in
the form contemplated thereby) pursuant to which such Subsidiary agrees to be
bound by the terms and provisions thereof, such Subsidiary Guaranty to be
accompanied by appropriate corporate resolutions, other corporate documentation
and legal opinions as may be reasonably requested and in form and substance
reasonably satisfactory to the Administrative Agent and its counsel.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated or been collateralized on
substantially the terms set forth in Section 2.06(j), in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01              Indebtedness.  The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness with Indebtedness of a similar type that does not increase the
outstanding principal amount thereof;

 

49

--------------------------------------------------------------------------------


 

(c)                                  Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary;
provided that Indebtedness of any Subsidiary that is not a Loan Party to any
Loan Party shall be subject to the limitations set forth in
Section 6.04(d) (other than as permitted by clauses (c), (d) and (j) of
Section 6.04);

 

(d)                                 Guarantees by the Borrower of Indebtedness
of any Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary;

 

(e)                                  Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof, and
refinancings, extensions, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof; provided that
(i) such Indebtedness is incurred prior to or within one hundred eighty
(180) days after such acquisition or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this clause (e) shall not exceed $10,000,000 at any time outstanding;

 

(f)                                   Indebtedness of the Borrower or any
Subsidiary as an account party in respect of trade letters of credit;

 

(g)                                  Indebtedness of the Borrower or any
Subsidiary secured by a Lien on any asset of the Borrower or any Subsidiary;
provided that the aggregate outstanding principal amount of Indebtedness
permitted by this clause (g) shall not in the aggregate exceed $10,000,000 at
any time;

 

(h)                                 Indebtedness arising in connection with
customary cash management services and from the honoring by a bank or financial
institution of a check, draft or similar instrument drawn against insufficient
funds, in each case in the ordinary course of business; provided that such
Indebtedness is extinguished within five (5) Business Days after its incurrence;

 

(i)                                     customer deposits and advance payments
received in the ordinary course of business from customers for goods or services
purchased in the ordinary course of business;

 

(j)                                    Indebtedness consisting of (i) the
financing of insurance premiums or (ii) take-or-pay obligations contained in
supply agreements, in each case incurred in the ordinary course of business;

 

(k)                                 Indebtedness of any Person that becomes a
Subsidiary after the date hereof pursuant to a Permitted Acquisition; provided
that such Indebtedness exists at the time such Person becomes a Subsidiary and
is not created in contemplation of or in connection with such Person becoming a
Subsidiary, which Indebtedness may be secured solely to the extent permitted by
Section 6.02(c);

 

(l)                                     Indebtedness of Foreign Subsidiaries,
and guarantees thereof by Foreign Subsidiaries, in respect of local lines of
credit, letters of credit, bank guarantees and similar extensions of credit, in
an aggregate principal amount not to exceed $10,000,000;

 

(m)                             Indebtedness arising from agreements providing
for indemnification, adjustment of purchase price or similar obligations, or
from guaranties, surety bonds or performance bonds securing the performance of
the Borrower or any of its Subsidiaries pursuant to such agreements, in
connection with Permitted Acquisitions or permitted dispositions;

 

50

--------------------------------------------------------------------------------


 

(n)           Indebtedness representing deferred compensation, severance,
pension, and health and welfare retirement benefits or the equivalent to current
and former employees of the Borrower and its Subsidiaries incurred in the
ordinary course of business or existing on the Effective Date; and

 

(o)           unsecured Indebtedness arising out of judgments not constituting
an Event of Default.

 

SECTION 6.02     Liens.  The Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof and set forth in Schedule 6.02 and any
modifications, renewals and extensions thereof and any Lien granted as a
replacement or substitute therefor; provided that (i) such Lien shall not apply
to any other property or asset of the Borrower or any Subsidiary other than
improvements thereon or proceeds from the disposition of such asset and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and refinancing, extensions, renewals or replacements thereof that do not
increase the outstanding principal amount thereof (other than as permitted by
Section 6.01 above);

 

(c)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary and any modifications,
replacements, renewals or extensions thereof; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Borrower or any Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary, as the case may be,
and refinancing, extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof (other than as permitted by
Section 6.01 above);

 

(d)           Liens on fixed or capital assets acquired, constructed or improved
by the Borrower or any Subsidiary; provided that (i) such security interests
secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
one hundred eighty (180) days after such acquisition or the completion of such
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed the cost of acquiring, constructing or improving such fixed or capital
assets and (iv) such security interests shall not apply to any other property or
assets of the Borrower or any Subsidiary;

 

(e)           Liens on assets of the Borrower and its Subsidiaries not otherwise
permitted above so long as the aggregate principal amount of the Indebtedness
and other obligations subject to such Liens does not at any time exceed
$10,000,000;

 

(f)            any license or sublicense entered into by the Borrower or any
Subsidiary in the ordinary course of its business or any Additional License;

 

(g)           Liens on earnest money deposits of cash or cash equivalents made
in connection with any Permitted Acquisition;

 

51

--------------------------------------------------------------------------------


 

(h)           Liens in the nature of the right of setoff in favor of
counterparties to contractual agreements with the Loan Parties in the ordinary
course of business;

 

(i)            Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by the
Borrower or any Subsidiary in the ordinary course of business in accordance with
the past practices of the Borrower or such Subsidiary; and

 

(j)            Liens on insurance policies and the proceeds thereof securing
Indebtedness permitted by Section 6.01(j).

 

SECTION 6.03     Fundamental Changes and Asset Sales.  (a)  The Borrower will
not, and will not permit any Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (in one transaction or in a
series of transactions) any of its assets (including pursuant to a Sale and
Leaseback Transaction), or any of the Equity Interests of any of its
Subsidiaries (in each case, whether now owned or hereafter acquired), or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing:

 

(i)            any Person may merge into the Borrower in a transaction in which
the Borrower is the surviving corporation;

 

(ii)           any Subsidiary may merge into a Loan Party in a transaction in
which the surviving entity is such Loan Party(provided that any such merger
involving the Borrower must result in the Borrower as the surviving entity);

 

(iii)          any Subsidiary may sell, transfer, lease or otherwise dispose of
all or a portion of its assets (including upon voluntary liquidation,
dissolution or otherwise) to a Loan Party;

 

(iv)          the Borrower and its Subsidiaries may (A) sell inventory in the
ordinary course of business, (B)(1) effect sales, trade-ins or dispositions of
used equipment for value in the ordinary course of business consistent with past
practice and (2) dispose of obsolete or worn out property, including involuntary
loss, damage or destruction of property, (C) enter into licenses or sublicenses
of technology in the ordinary course of business (including intercompany
licensing of intellectual property between the Borrower and any Subsidiary and
between Subsidiaries in connection with cost sharing arrangements, distribution,
marketing, make-sell or other similar arrangements) or enter into licenses that
are reasonably determined in good faith by a Financial Officer to be materially
advantageous to, and not materially impair, the conduct of the business of the
Borrower and its Subsidiaries (taken as a whole), as such business is conducted
on the Effective Date or otherwise permitted under clause (b) below of this
Section 6.03 (such licenses, “Additional Licenses”), and (D) make any other
sales, transfers, leases or dispositions that, together with all other property
of the Borrower and its Subsidiaries previously leased, sold or disposed of as
permitted by this clause (D) during any fiscal year of the Borrower, does not
exceed an amount equal to 5% of Consolidated Tangible Assets as of the most
recently ended fiscal quarter of the Borrower for which financial statements
have been delivered pursuant to Section 5.01(a) or (b) (or, if prior to the date
of the delivery of the first financial statements to be delivered pursuant to
Section 5.01(a) or (b), the most recent financial statements referred to in
Section 3.04(a));

 

(v)           (A) any Subsidiary that is not a Loan Party may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders and (B) any Subsidiary that is

 

52

--------------------------------------------------------------------------------


 

a Loan Party may liquidate or dissolve to facilitate internal reorganizations,
provided that substantially all of the assets of such Subsidiary are transferred
to a Loan Party as a result of such liquidation or dissolution;

 

(vi)          the discount or sale, in each case without recourse and in the
ordinary course of business, of past due receivables arising in the ordinary
course of business, but only in connection with the compromise or collection
thereof consistent with customary industry practice (and not as part of any bulk
sale or financing of receivables);

 

(vii)         to the extent constituting a transfer or disposition, (A) the
making of any Investment permitted pursuant to Section 6.04 and (B) the
creation, incurrence or assumption of any Lien permitted under Section 6.02
shall be permitted;

 

(viii)        the use, transfer or disposition of cash or Permitted Investments
in the ordinary course of business and in a manner that is not prohibited by the
terms of this Agreement shall be permitted; and

 

(ix)          sales, transfers or other dispositions of assets acquired pursuant
to a Permitted Acquisition that in the judgment of the Borrower’s management are
not necessary or desirable to carry out the Borrower’s business plans, to the
extent binding agreements or letters of intent providing for such sales,
transfers or other dispositions are entered into within 12 months after the
acquisition of such assets;

 

provided that any such merger or consolidation involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger or consolidation shall
not be permitted unless it is also permitted by Section 6.04.

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto or similar or
complementary thereto or reasonable extensions thereof, in each case, as
reasonably determined in good faith by the board of directors of the Borrower.

 

(c)           The Borrower will not, nor will it permit any of its Subsidiaries
to, change its fiscal year from the basis in effect on the Effective Date.

 

SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions.  The
Borrower will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger or consolidation with any
Person that was not a directly or indirectly wholly owned Subsidiary prior to
such merger or consolidation) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) substantially all of the assets of any
Person or any assets of any other Person constituting a business unit, except:

 

(a)           Permitted Investments;

 

(b)           Permitted Acquisitions, including the formation of any Subsidiary
in connection with such Permitted Acquisition and the capitalization of such
Subsidiary whether by capital contribution or intercompany loan;

 

53

--------------------------------------------------------------------------------


 

(c)           (i) investments by the Borrower and its Subsidiaries existing on
the date hereof in the capital stock of its Subsidiaries and (ii) investments,
loans and advances existing on the date hereof by the Borrower in or to any
Subsidiary and by any Subsidiary in or to the Borrower or any other Subsidiary
and set forth on Schedule 6.04; including the conversion or restructuring of any
such investment, loan or advance into other types of investments, loans,
advances and capital contributions that do not increase the aggregate
outstanding principal amount thereof on the Effective Date;

 

(d)           investments, loans, advances or capital contributions made by the
Borrower in or to any Subsidiary and made by any Subsidiary in or to the
Borrower or any other Subsidiary (provided that not more than an aggregate
amount of $20,000,000 in investments, loans, advances or capital contributions
may be made and remain outstanding, at any time, by Loan Parties to Subsidiaries
which are not Loan Parties in reliance on the exemption provided by this
Section 6.04(d));

 

(e)           Guarantees constituting Indebtedness permitted by Section 6.01;

 

(f)            Investments consisting of extensions of credit in the nature of
accounts receivable (including intercompany receivables and intercompany charges
of expenses) or notes receivable arising from the grant of trade credit in the
ordinary course of business and any prepayments and other credits to suppliers
or vendors made in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss or
in connection with a bankruptcy or reorganization;

 

(g)           Investments arising out of the receipt of non-cash consideration
for any disposition permitted by Section 6.03 and any Investments that consist
of or result from any merger or consolidation permitted by Section 6.03;

 

(h)           advances to officers, directors and employees of the Borrower and
its Subsidiaries made in the ordinary course of business and substantially
consistent with past practice for travel, entertainment, relocation, commission
advances and analogous ordinary business purposes;

 

(i)            Investments of any Person that becomes a Subsidiary after the
date hereof, provided that (i) such Investments exist at the time that such
Person becomes a Subsidiary and (ii) such Investments were not made in
anticipation of such Person becoming a Subsidiary;

 

(j)            investments, loans, advances and capital contributions from a
Loan Party to a Subsidiary that is not a Loan Party to provide for the payment
for property used or acquired or services rendered or costs shared, in each case
in connection with a customary transfer pricing transaction between such Loan
Party and such Subsidiary in accordance with applicable law, rules and
regulations; and

 

(k)           any other investment, loan or advance (other than acquisitions) so
long as the aggregate amount of all such investments, loans and advances does
not exceed $25,000,000 during the term of this Agreement.

 

SECTION 6.05     Swap Agreements.  The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Borrower or any of its Subsidiaries), and (b) Swap Agreements entered
into in order to effectively cap, collar or exchange interest rates (from fixed
to floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Borrower or
any Subsidiary.

 

54

--------------------------------------------------------------------------------


 

SECTION 6.06     Transactions with Affiliates.  The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not materially less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) transactions between or among the Borrower and its directly or indirectly
wholly owned Subsidiaries not involving any other Affiliate, (c) any Restricted
Payment permitted by Section 6.07, (d) transactions undertaken in good faith for
the purpose of improving the consolidated tax efficiency of the Borrower and the
Subsidiaries and (e) compensation and indemnification of, and other employment
agreements and arrangements, employee benefit plans and stock incentive plans
with, directors, officers and employees of the Borrower or any Subsidiary
entered into in the ordinary course of business or with the approval of the
Borrower’s board of directors (or applicable committee thereof).

 

SECTION 6.07     Restricted Payments.  The Borrower will not, and will not
permit any of its Subsidiaries to, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment, except (a) the Borrower may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower may
make Restricted Payments pursuant to and in accordance with stock option plans
or other benefit plans for management, employees or independent consultants of
the Borrower and its Subsidiaries, (d) the Borrower may distribute rights
pursuant to a stockholder rights plan or redeem such rights, provided that such
redemption is in accordance with the terms of such stockholder rights plan,
(e) the Borrower may purchase, redeem or otherwise acquire Equity Interests
issued by it with the proceeds received from the substantially concurrent
issuance of its Equity Interests, (f) the Borrower may repurchase fractional
shares of its Equity Interests arising out of stock dividends, splits or
combinations, business combinations or conversions of convertible securities,
(g) the Borrower or any Subsidiary may receive or accept the return to the
Borrower or any Subsidiary of Equity Interests of the Borrower or any Subsidiary
constituting a portion of the purchase price consideration in settlement of
indemnification claims, (h) payments or distributions to dissenting stockholders
pursuant to applicable law, (i) the Borrower may repurchase its Equity Interests
pursuant to a stock repurchase program or plan so long (1) no Default or Event
of Default has occurred and is continuing prior to making any such repurchase or
would arise after giving effect (including giving effect on a pro forma basis)
thereto and (2) Liquidity is not less than $125,000,000 at all times during the
term of such stock repurchase program or plan; provided that if, at any time
during the term of any stock purchase program or plan, Liquidity is less than
$125,000,000, the Borrower may make such repurchases of its Equity Interests so
long as the aggregate amount of all such repurchases made during the term of any
stock purchase program or plan for which Liquidity was at any time less than
$125,000,000, does not exceed $25,000,000 during the term of this Agreement, and
(j) the Borrower and its Subsidiaries may make any other Restricted Payment so
long as no Default or Event of Default has occurred and is continuing prior to
making such Restricted Payment or would arise after giving effect (including
giving effect on a pro forma basis) thereto and the aggregate amount of all such
Restricted Payments during the term of this Agreement does not exceed
$5,000,000.

 

SECTION 6.08     Restrictive Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit to exist any Lien upon any of its property or assets, or
(b) the ability of any Subsidiary to pay dividends or other distributions with
respect to holders of its Equity Interests or to make or repay loans or advances
to the Borrower or any other Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document,
(ii) the foregoing shall not apply to customary

 

55

--------------------------------------------------------------------------------


 

restrictions and conditions contained in agreements relating to the sale of a
Subsidiary or assets pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is, or the assets that are, to be
sold and such sale is permitted hereunder, (iii) clause (a) of the foregoing
shall not apply to restrictions or conditions imposed by any agreement relating
to secured Indebtedness permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Indebtedness,
(iv) clause (a) of the foregoing shall not apply to customary provisions in
leases, licenses and other contracts restricting the assignment thereof, (v) the
foregoing shall not apply to restrictions and conditions imposed by agreements
relating to Indebtedness of any Subsidiary in existence at the time such
Subsidiary became a Subsidiary and any amendments or modifications thereof that
do not materially expand the scope of any such restriction or condition taken as
a whole, provided that such restrictions and conditions apply only to such
Subsidiary, (vi) the foregoing shall not apply to customary net worth provisions
or similar financial maintenance provisions contained in real property leases
entered into by a Subsidiary, so long as the Borrower has determined in good
faith that such net worth provisions could not reasonably be expected to impair
the ability of the Borrower and the Subsidiaries to meet their ongoing
obligations under the Loan Documents and (vii) the foregoing shall not apply to
restrictions under any arrangement with any Governmental Authority imposed on
any Foreign Subsidiary in connection with governmental grants, financial aid,
tax holidays or similar benefits or economic interests.

 

SECTION 6.09     Subordinated Indebtedness and Amendments to Subordinated
Indebtedness Documents.  The Borrower will not, and will not permit any
Subsidiary to, directly or indirectly voluntarily prepay, defease or in
substance defease, purchase, redeem, retire or otherwise acquire, any
Subordinated Indebtedness or any Indebtedness from time to time outstanding
under the Subordinated Indebtedness Documents.  Furthermore, the Borrower will
not, and will not permit any Subsidiary to, amend the Subordinated Indebtedness
Documents or any document, agreement or instrument evidencing any Indebtedness
incurred pursuant to the Subordinated Indebtedness Documents (or any
replacements, substitutions, extensions or renewals thereof) or pursuant to
which such Indebtedness is issued where such amendment, modification or
supplement provides for the following or which has any of the following effects:

 

(a)           increases the overall principal amount of any such Indebtedness or
increases the amount of any single scheduled installment of principal or
interest;

 

(b)           shortens or accelerates the date upon which any installment of
principal or interest becomes due or adds any additional mandatory redemption
provisions;

 

(c)           shortens the final maturity date of such Indebtedness or otherwise
accelerates the amortization schedule with respect to such Indebtedness;

 

(d)           increases the rate of interest accruing on such Indebtedness;

 

(e)           provides for the payment of additional fees or increases existing
fees;

 

(f)            amends or modifies any financial or negative covenant (or
covenant which prohibits or restricts the Borrower or any Subsidiary from taking
certain actions) in a manner which is more onerous or more restrictive in any
material respect to the Borrower or such Subsidiary or which is otherwise
materially adverse to the Borrower, any Subsidiary and/or the Lenders or, in the
case of any such covenant, which places material additional restrictions on the
Borrower or such Subsidiary or which requires the Borrower or such Subsidiary to
comply with more restrictive financial ratios or which requires the Borrower to
better its financial performance, in each case from that set forth in the
existing applicable covenants in the Subordinated Indebtedness Documents or the
applicable covenants in this Agreement; or

 

56

--------------------------------------------------------------------------------


 

(g)           amends, modifies or adds any affirmative covenant in a manner
which (i) when taken as a whole, is materially adverse to the Borrower, any
Subsidiary and/or the Lenders or (ii) is more onerous than the existing
applicable covenant in the Subordinated Indebtedness Documents or the applicable
covenant in this Agreement.

 

SECTION 6.10     Sale and Leaseback Transactions.  The Borrower shall not, nor
shall it permit any Subsidiary to, enter into any Sale and Leaseback
Transaction.

 

SECTION 6.11     Capital Expenditures.  (a) The Borrower will not, nor will it
permit any Subsidiary to, expend, or be committed to expend, in excess of the
Maximum CapEx Amount (in the aggregate) for Consolidated Capital Expenditures
during any fiscal year of the Borrower.  As used herein, “Maximum CapEx Amount”
means (i) for the 2013 fiscal year of the Borrower, an amount equal to 20% of
the consolidated revenues of the Borrower and its Subsidiaries for such fiscal
year and (ii) for any other fiscal year of the Borrower, an amount equal to 15%
of the consolidated revenues of the Borrower and its Subsidiaries for such
fiscal year; provided that the Maximum CapEx Amount in respect of any fiscal
year shall be increased by the unused amount of Consolidated Capital
Expenditures that were permitted to be made during the immediately preceding
fiscal year pursuant to this Section 6.11(a), without giving effect to any
carryover amount (any such amount carried over for any fiscal year, the
“Carryover CapEx Amount”).

 

(b)           Notwithstanding the foregoing, the Borrower and its Subsidiaries
shall be permitted to expend, and be committed to expend, an additional
$40,000,000 for Consolidated Capital Expenditures during the term of this
Agreement in excess of the aggregate amount of Consolidated Capital Expenditures
permitted to be made pursuant to Section 6.11(a) above (the “New Program CapEx
Amount”) so long as (i) such Consolidated Capital Expenditures are made in
connection with a new business opportunity with a customer of the Borrower that
has committed to a material minimum revenue arrangement with the Borrower that
is, in the reasonable good faith judgment of a Financial Officer, commensurate
with the amount of Consolidated Capital Expenditures necessary to implement such
opportunity and (ii) a Financial Officer of the Borrower shall notify the
Administrative Agent of any such new business opportunity described in the
foregoing clause (i), and the estimated amount of the New Program CapEx Amount
to be applied in respect thereof, promptly after entering into any agreement to
implement such opportunity.

 

(c)           Consolidated Capital Expenditures in any fiscal year shall be
deemed to use first, the amount for such fiscal year set forth in
Section 6.11(a), second, any Carryover CapEx Amount applied to such fiscal year,
and, third, any New Program CapEx Amount applied to such fiscal year.

 

SECTION 6.12     Sanctions Laws and Regulations.

 

(a)           The Borrower shall not, and shall ensure that none of its
Affiliates will, directly or indirectly use the proceeds of the Loans (i) for
any purpose which would breach the U.K. Bribery Act 2010, the United States
Foreign Corrupt Practices Act of 1977 or other similar legislation in other
jurisdictions; (ii) to fund, finance or facilitate any activities, business or
transaction of or with any Designated Person or in any Sanctioned Country, or
otherwise in violation of Sanctions, as such Sanctions Lists or Sanctions are in
effect from time to time; or (iii)  in any other manner that will result in the
violation of any applicable Sanctions by any party to this Agreement.

 

(b)           The Borrower shall not, and shall ensure that none of its
Affiliates will, use funds or assets obtained directly or indirectly from
transactions with or otherwise relating to (i) Designated Persons; or (ii) any
Sanctioned Country, to pay or repay any amount owing to the Lenders under this
Agreement.

 

57

--------------------------------------------------------------------------------


 

(c)           The Borrower shall, and shall ensure that each of its affiliated
companies will (i) conduct its business in compliance with Anti-Corruption Laws;
(ii) maintain policies and procedures designed to promote and achieve compliance
with Anti-Corruption Laws; and (iii) have appropriate controls and safeguards in
place designed to prevent any proceeds of any Loans from being used contrary to
the representations and undertakings set forth herein.

 

(d)           The Borrower shall, and shall ensure that each of its Affiliates
will, comply in all material respects with all foreign and domestic laws,
rules and regulations (including the Patriot Act, foreign exchange control
regulations, foreign asset control regulations and other trade-related
regulations) now or hereafter applicable to this Agreement, the transactions
underlying this Agreement or the Borrower’s execution, delivery and performance
of this Agreement.

 

SECTION 6.13     Financial Covenants.

 

(a)           Maximum Leverage Ratio.  The Borrower will not permit the ratio
(the “Leverage Ratio”), determined as of the end of each of its fiscal quarters
ending on and after December 31, 2013, of (i) Consolidated Total Indebtedness to
(ii) Consolidated Adjusted EBITDA for the period of four (4) consecutive fiscal
quarters ending with the end of such fiscal quarter, all calculated for the
Borrower and its Subsidiaries on a consolidated basis, to be greater than 2.50
to 1.00.

 

(b)           Minimum Interest Coverage Ratio.  The Borrower will not permit the
ratio (the “Interest Coverage Ratio”), determined as of the end of each of its
fiscal quarters ending on and after December 31, 2013, of (i) Consolidated
Adjusted EBITDA to (ii) Consolidated Interest Expense, in each case for the
period of four (4) consecutive fiscal quarters ending with the end of such
fiscal quarter, all calculated for the Borrower and its Subsidiaries on a
consolidated basis, to be less than 3.00 to 1.00.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of three (3) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any written report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification thereof or
waiver thereunder, shall prove to have been incorrect in any material respect
when made or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.03 (with respect to the
Borrower’s existence), 5.08 or 5.09 or in Article VI;

 

58

--------------------------------------------------------------------------------


 

(e)           the Borrower or any Subsidiary Guarantor, as applicable, shall
fail to observe or perform any covenant, condition or agreement contained in
this Agreement (other than those specified in clause (a), (b) or (d) of this
Article) or any other Loan Document, and such failure shall continue unremedied
for a period of thirty (30) days after notice thereof from the Administrative
Agent to the Borrower (which notice will be given at the request of any Lender);

 

(f)            the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable after
giving effect to any applicable grace periods;

 

(g)           any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(i)            the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;

 

(j)            the Borrower or any Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of $10,000,000 (to the extent not covered by an unaffiliated
creditworthy insurer that has not denied coverage) shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor holding a judgment in excess of $10,000,000 to attach or levy
upon any assets of the Borrower or any Subsidiary to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

 

59

--------------------------------------------------------------------------------


 

(m)          a Change in Control shall occur;

 

(n)           the occurrence of any “default”, as defined in any Loan Document
(other than this Agreement) or the material breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
material breach continues beyond any period of grace therein provided; or

 

(o)           any material provision of any Loan Document for any reason ceases
to be valid, binding and enforceable in accordance with its terms (or the
Borrower or any Subsidiary shall challenge the enforceability of any Loan
Document or shall assert in writing, or engage in any action or inaction based
on any such assertion, that any provision of any of the Loan Documents has
ceased to be or otherwise is not valid, binding and enforceable in accordance
with its terms);

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations of the Borrower accrued hereunder and
under the other Loan Documents, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other Obligations
accrued hereunder and under the other Loan Documents, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.  Upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent may, and
at the request of the Required Lenders shall, exercise any rights and remedies
provided to the Administrative Agent under the Loan Documents or at law or
equity.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has

 

60

--------------------------------------------------------------------------------


 

occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor,
subject to the Borrower’s approval (not to be unreasonably withheld or delayed;
provided that no such approval shall be required if an Event of Default has
occurred and is continuing).  If no successor shall have (i) been so appointed
by the Required Lenders (and approved by the Borrower if so required) and
(ii) accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring

 

61

--------------------------------------------------------------------------------


 

Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.  Without limiting the foregoing, none of such Lenders shall
have or be deemed to have a fiduciary relationship with any Lender.  Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.

 

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender.  The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

 

ARTICLE IX
Miscellaneous

 

SECTION 9.01     Notices.  (a)           Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)            if to the Borrower, to it at 200 Crossing Boulevard, 8th Floor,
Bridgewater, New Jersey 08807, Attention of Lawrence R. Irving, Executive Vice
President, Chief Financial Officer and Treasurer (Telecopy No. (908) 231-0762;
Telephone No. (908) 547-1225) with a copy (in the case of a notice of Default)
to it at 200 Crossing Boulevard, 8th Floor, Bridgewater, New Jersey 08807,
Attention of Ronald Prague, Executive Vice President and General Counsel
(Telecopy No. (908) 231-0762; Telephone No. (908) 547-1239);

 

62

--------------------------------------------------------------------------------


 

(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Awri McKee
(Telecopy No. (888) 303-9732), with a copy to JPMorgan Chase Bank, N.A., 695
Route 46 West, Fairfield, New Jersey 07004, Attention of Herman Dodson (Telecopy
No. (973) 439-5019);

 

(iii)          if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
Attention of Ajay Prabhu (Email: chicago.lc.agency.team@jpmchase.com);

 

(iv)          if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Floor 7, Chicago, Illinois 60603, Attention of Awri McKee
(Telecopy No. (888) 303-9732; Email: jpm.agency.servicing.1@jpmchase.com); and

 

(v)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)           Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by using Electronic Systems
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)           Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

(d)           Electronic Systems.

 

(i)            The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the

 

63

--------------------------------------------------------------------------------


 

other Lenders by posting the Communications on Debt Domain, Intralinks,
Syndtrak, ClearPar or a substantially similar Electronic System.

 

(ii)           Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or any Electronic System.  In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to any Loan Party, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Loan Party’s or the Administrative Agent’s
transmission of Communications through an Electronic System.  “Communications”
means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of any Loan Party pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02     Waivers; Amendments.  (a)               No failure or delay by
the Administrative Agent, the Issuing Bank or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given.  Without limiting the generality of the foregoing, the making
of a Loan or issuance of a Letter of Credit shall not be construed as a waiver
of any Default, regardless of whether the Administrative Agent, any Lender or
the Issuing Bank may have had notice or knowledge of such Default at the time.

 

(b)           Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender or
(vi) release all or substantially all of the

 

64

--------------------------------------------------------------------------------


 

Subsidiary Guarantors from their obligations under the Subsidiary Guaranty,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.21 shall require the consent of the Administrative Agent, the Issuing
Bank and the Swingline Lender).  Notwithstanding the foregoing, no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be directly affected by such amendment, waiver or other
modification.

 

(c)           Notwithstanding the foregoing, this Agreement and any other Loan
Document may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrower (x) to add one
or more credit facilities to this Agreement and to permit extensions of credit
from time to time outstanding thereunder and the accrued interest and fees in
respect thereof to share ratably in the benefits of this Agreement and the other
Loan Documents with the Revolving Loans and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Lenders.

 

(d)           If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

 

(e)           Notwithstanding anything to the contrary herein the Administrative
Agent may, with the consent of the Borrower only, amend, modify or supplement
this Agreement or any of the other Loan Documents to cure any ambiguity,
omission, mistake, defect or inconsistency.

 

SECTION 9.03     Expenses; Indemnity; Damage Waiver.  (a)      The Borrower
shall pay (i) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates, including the reasonable and
documented fees, charges and disbursements of one primary counsel (and one local
counsel in each applicable jurisdiction) for the Administrative Agent, in
connection with the syndication and distribution (including, without limitation,
via the internet or through a service such as Intralinks) of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand

 

65

--------------------------------------------------------------------------------


 

for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender,
including the reasonable and documented fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and any other Loan Document, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent, the Issuing
Bank and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable and documented out-of-pocket expenses, including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee, incurred by or asserted against any Indemnitee
arising out of, in connection with, or as a result of (i) the execution or
delivery of any Loan Document or any agreement or instrument contemplated
thereby, the performance by the parties hereto of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from (i) the gross negligence or
willful misconduct of such Indemnitee or (ii) the material breach in bad faith
by such Indemnitee of its express obligations under this Agreement pursuant to a
claim initiated by the Borrower.  This Section 9.03(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the Issuing Bank or the Swingline Lender, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (it being understood that the Borrower’s failure to pay any such
amount shall not relieve the Borrower of any default in the payment thereof);
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the Internet) other than damages that are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, or (ii) on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument

 

66

--------------------------------------------------------------------------------


 

contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

(e)           All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.

 

SECTION 9.04     Successors and Assigns.  (a)              The provisions of
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit),  Participants (to the extent provided in paragraph (c) of
this Section) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)          the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received written notice thereof);  provided, further, that no consent of the
Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;

 

(B)          the Administrative Agent;

 

(C)          the Issuing Bank; and

 

(D)          the Swingline Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

 

(B)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of

 

67

--------------------------------------------------------------------------------


 

a proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

 

(C)          the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, or (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, the Issuing Bank and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

 

68

--------------------------------------------------------------------------------


 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

 

(c)           Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Bank or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”), other
than an Ineligible Institution, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an assignee under paragraph (b) of this Section; and (B) shall not be
entitled to receive any greater payment under Sections 2.15 or 2.17, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

69

--------------------------------------------------------------------------------


 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05     Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding (unless such Letter of Credit has been collateralized on
substantially the terms set forth in Section 2.06(j)) and so long as the
Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any other
Loan Document or any provision hereof or thereof.

 

SECTION 9.06     Counterparts; Integration; Effectiveness; Electronic
Execution.  This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed .pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of a
manually executed counterpart of this Agreement.  The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

SECTION 9.07     Severability.  Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

70

--------------------------------------------------------------------------------


 

SECTION 9.08              Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower or any Subsidiary Guarantor
against any of and all of the Obligations held by such Lender, irrespective of
whether or not such Lender shall have made any demand under the Loan Documents
and although such obligations may be unmatured.  The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.

 

SECTION 9.09              Governing Law; Jurisdiction; Consent to Service of
Process.  (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)                                 The Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County, Borough of Manhattan, and of the United States District Court for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

(c)                                  The Borrower hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

 

SECTION 9.10              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

 

71

--------------------------------------------------------------------------------


 

SECTION 9.11              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12              Confidentiality.  Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies under
this Agreement or any other Loan Document or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii)  any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the prior written consent
of the Borrower or (h) to the extent such Information (i) becomes publicly
available other than as a result of a breach of this Section or (ii) becomes
available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower.  For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower (or its Subsidiaries) or their respective business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential.  Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

 

EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE
LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE LOAN PARTIES
AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH
LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

72

--------------------------------------------------------------------------------


 

SECTION 9.13              USA PATRIOT Act.  Each Lender that is subject to the
requirements of the Patriot Act hereby notifies each Loan Party that pursuant to
the requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
to identify such Loan Party in accordance with the Patriot Act.

 

SECTION 9.14              Releases of Subsidiary Guarantors.  (a) A Subsidiary
Guarantor shall automatically be released from its obligations under the
Subsidiary Guaranty upon the consummation of any transaction permitted by this
Agreement as a result of which such Subsidiary Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise.  In connection with any termination or
release pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.

 

(b)                                 Further, the Administrative Agent may (and
is hereby irrevocably authorized by each Lender to), upon the request of the
Borrower, release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if such Subsidiary Guarantor is no longer a Subsidiary or
becomes an Affected Foreign Subsidiary.

 

(c)                                  At such time as the principal and interest
on the Loans, all LC Disbursements, the fees, expenses and other amounts payable
under the Loan Documents and the other Obligations (other than obligations under
any Swap Agreement or any Banking Services Agreement, and other Obligations
expressly stated to survive such payment and termination) shall have been paid
in full in cash, the Commitments shall have been terminated and no Letters of
Credit shall be outstanding, the Subsidiary Guaranty and all obligations (other
than those expressly stated to survive such termination) of each Subsidiary
Guarantor thereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any Person.

 

SECTION 9.15              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.16              No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that:  (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of

 

73

--------------------------------------------------------------------------------


 

evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for the
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower and its Affiliates, and no Lender or any of its Affiliates
has any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

 

[Signature Pages Follow]

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SYNCHRONOSS TECHNOLOGIES, INC.,

 

as the Borrower

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[OTHER AGENTS AND LENDERS],

 

Signature Page to Credit Agreement

Synchronoss Technologies, Inc.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

$

35,000,000

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

25,000,000

 

 

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

$

20,000,000

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

$

20,000,000

 

 

 

 

 

AGGREGATE COMMITMENT

 

$

100,000,000

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

3.

Borrower(s):

Synchronoss Technologies, Inc.

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

The Credit Agreement dated as of September 27, 2013 among Synchronoss
Technologies, Inc., the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

 

6.

Assigned Interest:

 

 

Aggregate Amount of
Commitment/Loans for all
Lenders

 

Amount of
Commitment/
Loans Assigned

 

Percentage Assigned
of
Commitment/Loans(2)

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

Effective Date:                                   , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(2)  Set forth, so at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

2

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

Administrative Agent and Issuing Bank and Swingline Lender

 

 

 

By:

 

 

 

Title:

 

 

 

[Consented to:](3)

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

3

--------------------------------------------------------------------------------


 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Representations and Warranties.

 

1.1                               Assignor.  The Assignor (a) represents and
warrants that (i) it is the legal and beneficial owner of the Assigned Interest,
(ii) the Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.                            Assignee.  The Assignee (a) represents and
warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if it is a Foreign Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.                                      Payments.  From and after the Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.

 

3.                                      General Provisions.  This Assignment and
Assumption shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Assignment and
Assumption may be executed in any number of counterparts, which together shall
constitute one instrument.  Acceptance and adoption of the terms of this
Assignment and Assumption by

 

--------------------------------------------------------------------------------


 

the Assignee and the Assignor by Electronic Signature or delivery of an executed
counterpart of a signature page of this Assignment and Assumption by any
Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

OPINION OF COUNSEL FOR THE LOAN PARTIES

 

[Attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INCREASING LENDER SUPPLEMENT

 

INCREASING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of September 27, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Synchronoss
Technologies, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Aggregate Commitment under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Commitment;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to increase the Aggregate Commitment pursuant to such Section 2.20;
and

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the undersigned
Increasing Lender now desires to increase the amount of its Commitment under the
Credit Agreement by executing and delivering to the Borrower and the
Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall have its Commitment increased by
$[                    ], thereby making the aggregate amount of its total
Commitments equal to $[                    ].

 

2.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

3.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

4.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

5.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF AUGMENTING LENDER SUPPLEMENT

 

AUGMENTING LENDER SUPPLEMENT, dated                     , 20       (this
“Supplement”), by and among each of the signatories hereto, to the Credit
Agreement, dated as of September 27, 2013 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Synchronoss
Technologies, Inc. (the “Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.20 thereof that any bank,
financial institution or other entity may extend Commitments under the Credit
Agreement subject to the approval of the Borrower and the Administrative Agent,
by executing and delivering to the Borrower and the Administrative Agent a
supplement to the Credit Agreement in substantially the form of this Supplement;
and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Augmenting Lender agrees
to be bound by the provisions of the Credit Agreement and agrees that it shall,
on the date of this Supplement, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
with respect to Revolving Loans of $[                    ].

 

2.                                      The undersigned Augmenting Lender
(a) represents and warrants that it is legally authorized to enter into this
Supplement; (b) confirms that it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 5.01 thereof, as applicable, and has reviewed such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto; (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto; and
(e) agrees that it will be bound by the provisions of the Credit Agreement and
will perform in accordance with its terms all the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

3.                                      The undersigned’s address for notices
for the purposes of the Credit Agreement is as follows:

 

[                      ]

 

4.                                      The Borrower hereby represents and
warrants that no Default or Event of Default has occurred and is continuing on
and as of the date hereof.

 

--------------------------------------------------------------------------------


 

5.                                      Terms defined in the Credit Agreement
shall have their defined meanings when used herein.

 

6.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

7.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

Acknowledged as of the date first written above:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT E

 

LIST OF CLOSING DOCUMENTS

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

CREDIT FACILITIES

 

September 27, 2013

 

LIST OF CLOSING DOCUMENTS(1)

 

A.                                    LOAN DOCUMENTS

 

1.                                      Credit Agreement (the “Credit
Agreement”) by and among Synchronoss Technologies, Inc., a Delaware corporation
(the “Borrower”), the institutions from time to time parties thereto as Lenders
(the “Lenders”) and JPMorgan Chase Bank, N.A., in its capacity as Administrative
Agent for itself and the other Lenders (the “Administrative Agent”), evidencing
a revolving credit facility to the Borrower from the Lenders in an initial
aggregate principal amount of $100,000,000.

 

SCHEDULES

 

Schedule 2.01

—

Commitments

Schedule 3.01

—

Subsidiaries

Schedule 6.01

—

Existing Indebtedness

Schedule 6.02

—

Existing Liens

Schedule 6.04

—

Existing Intercompany Investments, Loans and Advances

 

EXHIBITS

 

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Opinion of Loan Parties’ Counsel

Exhibit C

—

Form of Increasing Lender Supplement

Exhibit D

—

Form of Augmenting Lender Supplement

Exhibit E

—

List of Closing Documents

Exhibit F

—

Form of Subsidiary Guaranty

Exhibit G-1

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)

Exhibit G-2

—

Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)

Exhibit G-3

—

Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)

Exhibit G-4

—

Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)

Exhibit H-1

—

Form of Borrowing Request

Exhibit H-2

—

Form of Interest Election Request

 

--------------------------------------------------------------------------------

(1)  Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement.  Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.

 

--------------------------------------------------------------------------------


 

Exhibit I

—

Form of Note

 

2.                                      Notes executed by the Borrower in favor
of each of the Lenders, if any, which has requested a note pursuant to
Section 2.10(e) of the Credit Agreement.

 

3.                                      Guaranty executed by the initial
Subsidiary Guarantors (collectively with the Borrower, the “Loan Parties”) in
favor of the Administrative Agent

 

B.                                    CORPORATE DOCUMENTS

 

4.                                      Certificate of the Secretary or an
Assistant Secretary of each Loan Party certifying (i) that there have been no
changes in the Certificate of Incorporation or other charter document of such
Loan Party, as attached thereto and as certified as of a recent date by the
Secretary of State (or analogous governmental entity) of the jurisdiction of its
organization, since the date of the certification thereof by such governmental
entity, (ii) the By-Laws or other applicable organizational document, as
attached thereto, of such Loan Party as in effect on the date of such
certification, (iii) resolutions of the Board of Directors or other governing
body of such Loan Party authorizing the execution, delivery and performance of
each Loan Document to which it is a party, and (iv) the names and true
signatures of the incumbent officers of each Loan Party authorized to sign the
Loan Documents to which it is a party, and (in the case of the Borrower)
authorized to request a Borrowing or the issuance of a Letter of Credit under
the Credit Agreement.

 

5.                                      Good Standing Certificate for each Loan
Party from the Secretary of State of the jurisdiction of its organization (to
the extent that such concept is applicable in such jurisdiction).

 

C.                                    OPINIONS

 

6.                                      Opinion of Gunderson Dettmer Stough
Villeneuve Franklin & Hachigian, LLP, counsel for the Loan Parties.

 

D.                                    CLOSING CERTIFICATES AND MISCELLANEOUS

 

7.                                      A Certificate signed by the President, a
Vice President or a Financial Officer of the Borrower certifying the following: 
(i) all of the representations and warranties of the Borrower set forth in the
Credit Agreement are true and correct and (ii) no Default or Event of Default
has occurred and is then continuing.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SUBSIDIARY GUARANTY

 

GUARANTY

 

THIS GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of [                    ], 2013, by
and among each of the undersigned (the “Initial Guarantors” and along with any
additional Subsidiaries of the Borrower which become parties to this Guaranty by
executing a supplement hereto in the form attached as Annex I, the “Guarantors”)
in favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations (as defined below), under the Credit Agreement referred
to below.

 

WITNESSETH

 

WHEREAS, Synchronoss Technologies, Inc., a Delaware corporation (the
“Borrower”), the institutions from time to time parties thereto as lenders (the
“Lenders”), and JPMorgan Chase Bank, N.A., in its capacity as administrative
agent (the “Administrative Agent”), have entered into a certain Credit Agreement
dated as of September 27, 2013 (as the same may be amended, modified,
supplemented and/or restated, and as in effect from time to time, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit and other financial accommodations to be made by the
Lenders to the Borrower;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors (constituting all of the
Subsidiaries of the Borrower required to execute this Guaranty pursuant to
Section 5.09 of the Credit Agreement) execute and deliver this Guaranty, whereby
each of the Guarantors shall guarantee the payment when due of all Obligations;
and

 

WHEREAS, in consideration of the direct and indirect financial and other support
that the Borrower has provided, and such direct and indirect financial and other
support as the Borrower may in the future provide, to the Guarantors, and in
order to induce the Lenders and the Administrative Agent to enter into the
Credit Agreement, each of the Guarantors is willing to guarantee the Obligations
of the Borrower;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Definitions.  Terms defined in the Credit
Agreement and not otherwise defined herein have, as used herein, the respective
meanings provided for therein.

 

SECTION 2.                            Representations, Warranties and
Covenants.  Each of the Guarantors represents and warrants (which
representations and warranties shall be deemed to have been renewed at the time
of the making, conversion or continuation of any Loan or issuance, amendment,
renewal or extension of any Letter of Credit) that:

 

(A)                               It is a corporation, partnership or limited
liability company duly and properly incorporated or organized, as the case may
be, validly existing and (to the extent such concept applies to such entity) in
good standing under the laws of its jurisdiction of incorporation, organization
or formation and has all requisite authority to conduct its business in each

 

--------------------------------------------------------------------------------


 

jurisdiction in which its business is conducted, except to the extent that the
failure to have such authority could not reasonably be expected to have a
Material Adverse Effect.

 

(B)                               It (to the extent applicable) has the
requisite power and authority and legal right to execute and deliver this
Guaranty and to perform its obligations hereunder.  The execution and delivery
by each Guarantor of this Guaranty and the performance by each of its
obligations hereunder have been duly authorized by proper proceedings, and this
Guaranty constitutes a legal, valid and binding obligation of such Guarantor,
respectively, enforceable against such Guarantor, respectively, in accordance
with its terms, except as enforceability may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally.

 

(C)                               Neither the execution and delivery by it of
this Guaranty, nor the consummation by it of the transactions herein
contemplated, nor compliance by it with the provisions hereof will (i) violate
any law, rule, regulation, order, writ, judgment, injunction, decree or award
binding on it or its articles or certificate of incorporation (or equivalent
charter documents), limited liability company or partnership agreement,
certificate of partnership, articles or certificate of organization, by-laws, or
operating agreement or other management agreement, as the case may be, or result
in a default under any indenture, material instrument or material agreement to
which the Borrower or any of its Subsidiaries is a party or is subject, or by
which it, or its property, is bound, or (ii) result in or require the creation
or imposition of any Lien in, of or on its property pursuant to the terms of any
such indenture, material instrument or material agreement (other than any Loan
Document).  No order, consent, adjudication, approval, license, authorization,
or validation of, or filing, recording or registration with, or exemption by, or
other action in respect of any governmental or public body or authority, or any
subdivision thereof, which has not been obtained by it, is required to be
obtained by it in connection with the execution, delivery and performance by it
of, or the legality, validity, binding effect or enforceability against it of,
this Guaranty, except such as have been obtained or made and are in full force
and effect.

 

In addition to the foregoing, each of the Guarantors covenants that, so long as
any Lender has any Commitment outstanding under the Credit Agreement or any
amount payable under the Credit Agreement or any other Guaranteed Obligations
shall remain unpaid, it will, and, if necessary, will enable the Borrower to,
fully comply with those covenants and agreements of the Borrower applicable to
such Guarantor set forth in the Credit Agreement.

 

SECTION 3.                            The Guaranty.  Each of the Guarantors
hereby unconditionally guarantees, jointly with the other Guarantors and
severally, the full and punctual payment and performance when due (whether at
stated maturity, upon acceleration or otherwise) of the Obligations, including,
without limitation, (i) the principal of and interest on each Loan made to the
Borrower pursuant to the Credit Agreement, (ii) any obligations of the Borrower
to reimburse LC Disbursements (“Reimbursement Obligations”), (iii) all
obligations of the Borrower owing to any Lender or any affiliate of any Lender
under any Swap Agreement or Banking Services Agreement, (iv) all other amounts
payable by the Borrower or any of its Subsidiaries under the Credit Agreement,
any Swap Agreement, any Banking Services Agreement and the other Loan Documents
and (v) the punctual and faithful performance, keeping, observance, and
fulfillment by the Borrower of all of the agreements, conditions, covenants, and
obligations of the Borrower contained in the Loan Documents (all of the
foregoing being referred to collectively as the “Guaranteed Obligations” and the
holders from time to time of the Guaranteed Obligations being referred to
collectively as the “Holders of Guaranteed Obligations”).  Upon (x) the failure
by the Borrower or any of its Affiliates, as applicable, to pay punctually any
such amount or perform such obligation, and (y) such failure continuing beyond
any applicable grace or notice and cure period, each of the Guarantors agrees
that it shall forthwith on demand pay such amount or perform such obligation at
the place and in the manner specified in the Credit Agreement, any Swap
Agreement,

 

2

--------------------------------------------------------------------------------


 

any Banking Services Agreement or the relevant Loan Document, as the case may
be.  Each of the Guarantors hereby agrees that this Guaranty is an absolute,
irrevocable and unconditional guaranty of payment and is not a guaranty of
collection.

 

Each of the Guarantors hereby irrevocably and unconditionally agrees, jointly
and severally with the other Guarantors, that if any obligation guaranteed by it
is or becomes unenforceable, invalid or illegal, it will, as an independent and
primary obligation, indemnify the Holders of Guaranteed Obligations immediately
on demand against any cost, loss or liability they incur as a result of the
Borrower or any of its Affiliates not paying any amount which would, but for
such unenforceability, invalidity or illegality, have been payable by such
Guarantor under this Guaranty on the date when it would have been due (but so
that the amount payable by each Guarantor under this indemnity will not exceed
the amount which it would have had to pay under this Guaranty if the amount
claimed had been recoverable on the basis of a guaranty).

 

SECTION 4.                            Guaranty Unconditional.  The obligations
of each of the Guarantors hereunder shall be unconditional and absolute and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected by:

 

(A)                               any extension, renewal, settlement,
indulgence, compromise, waiver or release of or with respect to the Guaranteed
Obligations or any part thereof or any agreement relating thereto, or with
respect to any obligation of any other guarantor of any of the Guaranteed
Obligations, whether (in any such case) by operation of law or otherwise, or any
failure or omission to enforce any right, power or remedy with respect to the
Guaranteed Obligations or any part thereof or any agreement relating thereto, or
with respect to any obligation of any other guarantor of any of the Guaranteed
Obligations;

 

(B)                               any modification or amendment of or supplement
to the Credit Agreement, any Swap Agreement, any Banking Services Agreement or
any other Loan Document, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Obligations guaranteed hereby;

 

(C)                               any release, surrender, compromise,
settlement, waiver, subordination or modification, with or without
consideration, of any collateral securing the Guaranteed Obligations or any part
thereof, any other guaranties with respect to the Guaranteed Obligations or any
part thereof, or any other obligation of any person or entity with respect to
the Guaranteed Obligations or any part thereof, or any nonperfection or
invalidity of any direct or indirect security for the Guaranteed Obligations;

 

(D)                               any change in the corporate, partnership or
other existence, structure or ownership of the Borrower or any other guarantor
of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of the Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

(E)                                the existence of any claim, setoff or other
rights which the Guarantors may have at any time against the Borrower, any other
guarantor of any of the Guaranteed Obligations, the Administrative Agent, any
Holder of Guaranteed Obligations or any other Person, whether in connection
herewith or in connection with any unrelated transactions; provided that nothing
herein shall prevent the assertion of any such claim by separate suit or
compulsory counterclaim;

 

3

--------------------------------------------------------------------------------


 

(F)                                 the enforceability or validity of the
Guaranteed Obligations or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, or any other invalidity
or unenforceability relating to or against the Borrower or any other guarantor
of any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any Swap Agreement, any Banking Services Agreement, any other Loan
Document, or any provision of applicable law, decree, order or regulation of any
jurisdiction purporting to prohibit the payment by the Borrower or any other
guarantor of the Guaranteed Obligations, of any of the Guaranteed Obligations or
otherwise affecting any term of any of the Guaranteed Obligations;

 

(G)                               the failure of the Administrative Agent to
take any steps to perfect and maintain any security interest in, or to preserve
any rights to, any security or collateral for the Guaranteed Obligations, if
any;

 

(H)                              the election by, or on behalf of, any one or
more of the Holders of Guaranteed Obligations, in any proceeding instituted
under Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101 et seq.)
(the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

(I)                                   any borrowing or grant of a security
interest by the Borrower, as debtor-in-possession, under Section 364 of the
Bankruptcy Code;

 

(J)                                   the disallowance, under Section 502 of the
Bankruptcy Code, of all or any portion of the claims of the Holders of
Guaranteed Obligations or the Administrative Agent for repayment of all or any
part of the Guaranteed Obligations;

 

(K)                              the failure of any other guarantor to sign or
become party to this Guaranty or any amendment, change, or reaffirmation hereof;
or

 

(L)                                any other act or omission to act or delay of
any kind by the Borrower, any other guarantor of the Guaranteed Obligations, the
Administrative Agent, any Holder of Guaranteed Obligations or any other Person
or any other circumstance whatsoever which might, but for the provisions of this
Section 4, constitute a legal or equitable discharge of any Guarantor’s
obligations hereunder except as provided in Section 5.

 

SECTION 5.                            Continuing Guarantee; Discharge Only Upon
Payment In Full;  Reinstatement In Certain Circumstances.  Each of the
Guarantors’ obligations hereunder shall constitute a continuing and irrevocable
guarantee of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations shall have been
paid in full in cash and the Commitments and all Letters of Credit issued under
the Credit Agreement shall have terminated, expired or been collateralized on
substantially the terms set forth in Section 2.06(j) of the Credit Agreement. 
If at any time any payment of the principal of or interest on any Loan, any
Reimbursement Obligation or any other amount payable by the Borrower or any
other party under the Credit Agreement, any Swap Agreement, any Banking Services
Agreement or any other Loan Document (including a payment effected through
exercise of a right of setoff) is rescinded, or is or must be otherwise restored
or returned upon the insolvency, bankruptcy or reorganization of the Borrower or
otherwise (including pursuant to any settlement entered into by a Holder of
Guaranteed Obligations in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.  The parties hereto acknowledge
and agree that each of the Guaranteed Obligations shall be due and payable in
the same currency as such Guaranteed Obligation is denominated, but if currency
control or exchange regulations are imposed in the country which issues such
currency

 

4

--------------------------------------------------------------------------------


 

with the result that such currency (the “Original Currency”) no longer exists or
the relevant Guarantor is not able to make payment in such Original Currency,
then all payments to be made by such Guarantor hereunder in such currency shall
instead be made when due in Dollars in an amount equal to the Dollar Amount (as
of the date of payment) of such payment due, it being the intention of the
parties hereto that each Guarantor takes all risks of the imposition of any such
currency control or exchange regulations.

 

SECTION 6.                            General Waivers; Additional Waivers.

 

(A)                               General Waivers.  Each of the Guarantors
irrevocably waives acceptance hereof, presentment, demand or action on
delinquency, protest, the benefit of any statutes of limitations and, to the
fullest extent permitted by law, any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against the
Borrower, any other guarantor of the Guaranteed Obligations, or any other
Person.

 

(B)                               Additional Waivers.  Notwithstanding anything
herein to the contrary, each of the Guarantors hereby absolutely,
unconditionally, knowingly, and expressly waives:

 

(i)                                     any right it may have to revoke this
Guaranty as to future indebtedness arising under the Loan Documents or notice of
acceptance hereof;

 

(ii)                                  (a) notice of acceptance hereof;
(b) notice of any loans or other financial accommodations made or extended under
the Loan Documents or the creation or existence of any Guaranteed Obligations;
(c) notice of the amount of the Guaranteed Obligations, subject, however, to
each Guarantor’s right to make inquiry of Administrative Agent and Holders of
Guaranteed Obligations to ascertain the amount of the Guaranteed Obligations at
any reasonable time; (d) notice of any adverse change in the financial condition
of the Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (e) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (f) notice of any
Default or Event of Default; and (g) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the Loan
Documents) and demands to which each Guarantor might otherwise be entitled;

 

(iii)                               its right, if any, to require the
Administrative Agent and the other Holders of Guaranteed Obligations to
institute suit against, or to exhaust any rights and remedies which the
Administrative Agent and the other Holders of Guaranteed Obligations has or may
have against, the other Guarantors or any third party, or against any collateral
provided by the other Guarantors, or any third party; and each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guaranteed Obligations shall have been fully and
finally performed and indefeasibly paid) of the other Guarantors or by reason of
the cessation from any cause whatsoever of the liability of the other Guarantors
in respect thereof;

 

(iv)                              (a) any rights to assert against the
Administrative Agent and the other Holders of Guaranteed Obligations any defense
(legal or equitable), set-off, counterclaim, or claim which such Guarantor may
now or at any time hereafter have against the other Guarantors or any other
party liable to the Administrative Agent and the other Holders of Guaranteed
Obligations; (b) any defense, set-off, counterclaim, or claim, of any kind or
nature, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Guaranteed
Obligations or any security therefor; (c) any defense such Guarantor has to
performance hereunder, and any right

 

5

--------------------------------------------------------------------------------


 

such Guarantor has to be exonerated, arising by reason of:  the impairment or
suspension of the Administrative Agent’s and the other Holders of Guaranteed
Obligations’ rights or remedies against the other Guarantors; the alteration by
the Administrative Agent and the other Holders of Guaranteed Obligations of the
Guaranteed Obligations; any discharge of the other Guarantors’ obligations to
the Administrative Agent and the other Holders of Guaranteed Obligations by
operation of law as a result of the Administrative Agent’s and the other Holders
of Guaranteed Obligations’ intervention or omission; or the acceptance by the
Administrative Agent and the other Holders of Guaranteed Obligations of anything
in partial satisfaction of the Guaranteed Obligations; and (d) the benefit of
any statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

 

(v)                                 any defense arising by reason of or deriving
from (a) any claim or defense based upon an election of remedies by the
Administrative Agent and the other Holders of Guaranteed Obligations; or (b) any
election by the Administrative Agent and the other Holders of Guaranteed
Obligations under Section 1111(b) of Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect (or any successor statute), to
limit the amount of, or any collateral securing, its claim against the
Guarantors.

 

SECTION 7.                            Subordination of Subrogation;
Subordination of Intercompany Indebtedness.

 

(A)                               Subordination of Subrogation.  Until the
Guaranteed Obligations have been fully and finally performed and indefeasibly
paid in full in cash, the Guarantors (i) shall have no right of subrogation with
respect to such Guaranteed Obligations, (ii) waive any right to enforce any
remedy which the Holders of Guaranteed Obligations, the Issuing Bank or the
Administrative Agent now have or may hereafter have against the Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and (iii) waive any benefit of, and any right to participate
in, any security or collateral given to the Holders of Guaranteed Obligations,
the Issuing Bank and the Administrative Agent to secure the payment or
performance of all or any part of the Guaranteed Obligations or any other
liability of the Borrower to the Holders of Guaranteed Obligations or the
Issuing Bank.  Should any Guarantor have the right, notwithstanding the
foregoing, to exercise its subrogation rights, each Guarantor hereby expressly
and irrevocably (A) subordinates any and all rights at law or in equity to
subrogation, reimbursement, exoneration, contribution, indemnification or set
off that such Guarantor may have to the indefeasible payment in full in cash of
the Guaranteed Obligations and (B) waives any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Guaranteed Obligations
are indefeasibly paid in full in cash.  Each Guarantor acknowledges and agrees
that this subordination is intended to benefit the Administrative Agent and the
other Holders of Guaranteed Obligations and shall not limit or otherwise affect
such Guarantor’s liability hereunder or the enforceability of this Guaranty, and
that the Administrative Agent, the other Holders of Guaranteed Obligations and
their respective successors and assigns are intended third party beneficiaries
of the waivers and agreements set forth in this Section 7(A).

 

(B)                               Subordination of Intercompany Indebtedness. 
Each Guarantor agrees that any and all claims of such Guarantor against the
Borrower or any other Guarantor hereunder (each an “Obligor”) with respect to
any “Intercompany Indebtedness” (as hereinafter defined), any endorser, obligor
or any other guarantor of all or any part of the Guaranteed Obligations, or

 

6

--------------------------------------------------------------------------------


 

against any of its properties shall be subordinate and subject in right of
payment to the prior payment, in full and in cash, of all Guaranteed
Obligations; provided that, as long as no Event of Default has occurred and is
continuing, such Guarantor may receive payments of principal and interest from
any Obligor with respect to Intercompany Indebtedness.  Notwithstanding any
right of any Guarantor to ask, demand, sue for, take or receive any payment from
any Obligor, all rights, liens and security interests of such Guarantor, whether
now or hereafter arising and howsoever existing, in any assets of any other
Obligor shall be and are subordinated to the rights of the Holders of Guaranteed
Obligations and the Administrative Agent in those assets.  No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any Swap Agreement or
any Banking Services Agreement have been terminated.  If all or any part of the
assets of any Obligor, or the proceeds thereof, are subject to any distribution,
division or application to the creditors of such Obligor, whether partial or
complete, voluntary or involuntary, and whether by reason of liquidation,
bankruptcy, arrangement, receivership, assignment for the benefit of creditors
or any other action or proceeding, or if the business of any such Obligor is
dissolved or if substantially all of the assets of any such Obligor are sold,
then, and in any such event (such events being herein referred to as an
“Insolvency Event”), any payment or distribution of any kind or character,
either in cash, securities or other property, which shall be payable or
deliverable upon or with respect to any indebtedness of any Obligor to any
Guarantor (“Intercompany Indebtedness”) shall be paid or delivered directly to
the Administrative Agent for application on any of the Guaranteed Obligations,
due or to become due, until such Guaranteed Obligations shall have first been
fully paid and satisfied (in cash).  Should any payment, distribution, security
or instrument or proceeds thereof be received by the applicable Guarantor upon
or with respect to the Intercompany Indebtedness after any Insolvency Event and
prior to the satisfaction of all of the Guaranteed Obligations and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrower and the Holders of Guaranteed Obligations, such Guarantor shall
receive and hold the same in trust, as trustee, for the benefit of the Holders
of Guaranteed Obligations and shall forthwith deliver the same to the
Administrative Agent, for the benefit of the Holders of Guaranteed Obligations,
in precisely the form received (except for the endorsement or assignment of the
Guarantor where necessary), for application to any of the Guaranteed
Obligations, due or not due, and, until so delivered, the same shall be held in
trust by the Guarantor as the property of the Holders of Guaranteed
Obligations.  If any such Guarantor fails to make any such endorsement or
assignment to the Administrative Agent, the Administrative Agent or any of its
officers or employees is irrevocably authorized to make the same.  Each
Guarantor agrees that until the Guaranteed Obligations (other than the
contingent indemnity obligations) have been paid in full (in cash) and satisfied
and all financing arrangements pursuant to any Loan Document among the Borrower
and the Holders of Guaranteed Obligations have been terminated, no Guarantor
will assign or transfer to any Person (other than the Administrative Agent) any
claim any such Guarantor has or may have against any Obligor.

 

SECTION 8.                            Contribution with Respect to Guaranteed
Obligations.

 

(A)                               To the extent that any Guarantor shall make a
payment under this Guaranty (a “Guarantor Payment”) which, taking into account
all other Guarantor Payments then previously or concurrently made by any other
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Guarantor if each Guarantor had paid the aggregate
Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Guarantors as

 

7

--------------------------------------------------------------------------------


 

determined immediately prior to the making of such Guarantor Payment, then,
following indefeasible payment in full in cash of the Guaranteed Obligations and
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements, such Guarantor shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Guarantor
for the amount of such excess, pro rata based upon their respective Allocable
Amounts in effect immediately prior to such Guarantor Payment.

 

(B)                               As of any date of determination, the
“Allocable Amount” of any Guarantor shall be equal to the excess of the fair
saleable value of the property of such Guarantor over the total liabilities of
such Guarantor (including the maximum amount reasonably expected to become due
in respect of contingent liabilities, calculated, without duplication, assuming
each other Guarantor that is also liable for such contingent liability pays its
ratable share thereof), giving effect to all payments made by other Guarantors
as of such date in a manner to maximize the amount of such contributions.

 

(C)                               This Section 8 is intended only to define the
relative rights of the Guarantors, and nothing set forth in this Section 8 is
intended to or shall impair the obligations of the Guarantors, jointly and
severally, to pay any amounts as and when the same shall become due and payable
in accordance with the terms of this Guaranty.

 

(D)                               The parties hereto acknowledge that the rights
of contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

(E)                                The rights of the indemnifying Guarantors
against other Guarantors under this Section 8 shall be exercisable upon the full
and indefeasible payment of the Guaranteed Obligations in cash and the
termination of the Credit Agreement, the Swap Agreements and the Banking
Services Agreements.

 

SECTION 9.                            Limitation of Guaranty.  Notwithstanding
any other provision of this Guaranty, the amount guaranteed by each Guarantor
hereunder shall be limited to the extent, if any, required so that its
obligations hereunder shall not be subject to avoidance under Section 548 of the
Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,
Uniform Fraudulent Conveyance Act or similar statute or common law.  In
determining the limitations, if any, on the amount of any Guarantor’s
obligations hereunder pursuant to the preceding sentence, it is the intention of
the parties hereto that any rights of subrogation, indemnification or
contribution which such Guarantor may have under this Guaranty, any other
agreement or applicable law shall be taken into account.

 

SECTION 10.                     Stay of Acceleration.  If acceleration of the
time for payment of any amount payable by the Borrower under the Credit
Agreement, any Swap Agreement, any Banking Services Agreement or any other Loan
Document is stayed upon the insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
the Credit Agreement, any Swap Agreement, any Banking Services Agreement or any
other Loan Document shall nonetheless be payable by each of the Guarantors
hereunder forthwith on demand by the Administrative Agent.

 

SECTION 11.                     Notices.  All notices, requests and other
communications to any party hereunder shall be given in the manner prescribed in
Article IX of the Credit Agreement with respect to the Administrative Agent at
its notice address therein and with respect to any Guarantor, in care of the
Borrower at the address of the Borrower set forth in the Credit Agreement or
such other address or

 

8

--------------------------------------------------------------------------------


 

telecopy number as such party may hereafter specify for such purpose by notice
to the Administrative Agent in accordance with the provisions of such
Article IX.

 

SECTION 12.                     No Waivers.  No failure or delay by the
Administrative Agent or any other Holder of Guaranteed Obligations in exercising
any right, power or privilege hereunder shall operate as a waiver thereof nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  The
rights and remedies provided in this Guaranty, the Credit Agreement, any Swap
Agreement, any Banking Services Agreement and the other Loan Documents shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

SECTION 13.                     Successors and Assigns.  This Guaranty is for
the benefit of the Administrative Agent and the other Holders of Guaranteed
Obligations and their respective successors and permitted assigns; provided,
that, subject to the Credit Agreement, no Guarantor shall have any right to
assign its rights or obligations hereunder without the consent of all of the
Lenders, and any such assignment in violation of this Section 13 shall be null
and void (provided further than nothing contained in this Section 13 shall
prohibit or otherwise restrict any merger, sale or other transfer permitted by
Section 6.03 of the Credit Agreement); and in the event of an assignment of any
amounts payable under the Credit Agreement, any Swap Agreement, any Banking
Services Agreement or the other Loan Documents in accordance with the respective
terms thereof, the rights hereunder, to the extent applicable to the
indebtedness so assigned, may be transferred with such indebtedness.  This
Guaranty shall be binding upon each of the Guarantors and their respective
successors and assigns.

 

SECTION 14.                     Changes in Writing.  Other than in connection
with the addition of additional Subsidiaries, which become parties hereto by
executing a supplement hereto in the form attached as Annex I, neither this
Guaranty nor any provision hereof may be changed, waived, discharged or
terminated orally, but only in writing signed by each of the Guarantors and the
Administrative Agent.

 

SECTION 15.                     GOVERNING LAW.  THIS GUARANTY SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

SECTION 16.                     CONSENT TO JURISDICTION; SERVICE OF PROCESS;
JURY TRIAL; IMMUNITY.

 

(A)                               CONSENT TO JURISDICTION.  EACH GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN THE CITY OF NEW YORK IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AND EACH GUARANTOR HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING
MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY
OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
FORUM.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE
ISSUING BANK OR ANY LENDER TO BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE
COURTS OF ANY OTHER JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY GUARANTOR
AGAINST THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER OR ANY
AFFILIATE OF THE ADMINISTRATIVE AGENT, THE ISSUING BANK OR ANY LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN
A COURT IN THE CITY OF NEW YORK.

 

9

--------------------------------------------------------------------------------


 

(B)                               WAIVER OF JURY TRIAL.  EACH GUARANTOR HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED THEREUNDER AND FURTHER WAIVES ANY
RIGHT TO INTERPOSE ANY COUNTERCLAIM RELATED TO THIS GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY IN SUCH ACTION.

 

(C)                               TO THE EXTENT THAT ANY GUARANTOR HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), EACH
GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS
UNDER THIS GUARANTY.

 

SECTION 17.                     No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Guaranty.  In the
event an ambiguity or question of intent or interpretation arises, this Guaranty
shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Guaranty.

 

SECTION 18.                     Taxes, Expenses of Enforcement, Etc.

 

(A)                               Taxes.

 

(i)                                     Each payment by any Guarantor hereunder
or under any promissory note or application for a Letter of Credit shall be made
without withholding for any Taxes, unless such withholding is required by any
law.  If any Guarantor determines, in its sole discretion exercised in good
faith, that it is so required to withhold Taxes, then such Guarantor may so
withhold and shall timely pay the full amount of withheld Taxes to the relevant
Governmental Authority in accordance with applicable law.  If such Taxes are
Indemnified Taxes, then the amount payable by the Guarantor shall be increased
as necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the applicable
Recipient receives the amount it would have received had no such withholding
been made.

 

(ii)                                  In addition, such Guarantor shall timely
pay any Other Taxes to the relevant Governmental Authority in accordance with
applicable law.

 

(iii)                               As soon as practicable after any payment of
Indemnified Taxes by any Guarantor to a Governmental Authority, such Guarantor
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(iv)                              The Guarantors shall jointly and severally
indemnify each Recipient for any Indemnified Taxes that are paid or payable by
such Recipient in connection with any Loan Document (including amounts payable
under this Section 18(A)) and any reasonable expenses arising therefrom or with
respect thereto, whether or not such

 

10

--------------------------------------------------------------------------------


 

Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The indemnity under this Section 18(A) shall be paid
within ten (10) days after the Recipient delivers to any Guarantor a certificate
stating the amount of any Indemnified Taxes so payable by such Recipient.  Such
certificate shall be conclusive of the amount so payable absent manifest error. 
Such Recipient shall deliver a copy of such certificate to the Administrative
Agent.  In the case of any Lender making a claim under this Section 18(A) on
behalf of any of its beneficial owners, an indemnity payment under this
Section 18(A) shall be due only to the extent that such Lender is able to
establish that, with respect to the applicable Indemnified Taxes, such
beneficial owners supplied to the applicable Persons such properly completed and
executed documentation necessary to claim any applicable exemption from, or
reduction of, such Indemnified Taxes.

 

(v)                                 By accepting the benefits hereof, each
Lender agrees that it will comply with Section 2.17(f) of the Credit Agreement.

 

(B)                               Expenses of Enforcement, Etc.  The Guarantors
agree to reimburse the Administrative Agent and the other Holders of Guaranteed
Obligations for any reasonable costs and out-of-pocket expenses (including
attorneys’ fees) paid or incurred by the Administrative Agent or any other
Holder of Guaranteed Obligations in connection with the collection and
enforcement of amounts due under the Loan Documents, including without
limitation this Guaranty.

 

SECTION 19.                     Setoff.  At any time after all or any part of
the Guaranteed Obligations have become due and payable (by acceleration or
otherwise), each Holder of Guaranteed Obligations (including the Administrative
Agent) and its Affiliates may, without notice to any Guarantor and regardless of
the acceptance of any security or collateral for the payment hereof, appropriate
and apply in accordance with the terms of the Credit Agreement toward the
payment of all or any part of the Guaranteed Obligations (i) any indebtedness
due or to become due from such Holder of Guaranteed Obligations or the
Administrative Agent to any Guarantor, and (ii) any moneys, credits or other
property belonging to any Guarantor, at any time held by or coming into the
possession of such Holder of Guaranteed Obligations (including the
Administrative Agent) or any of their respective affiliates.

 

SECTION 20.                     Financial Information.  Each Guarantor hereby
assumes responsibility for keeping itself informed of the financial condition of
the Borrower and any and all endorsers and/or other Guarantors of all or any
part of the Guaranteed Obligations, and of all other circumstances bearing upon
the risk of nonpayment of the Guaranteed Obligations, or any part thereof, that
diligent inquiry would reveal, and each Guarantor hereby agrees that none of the
Holders of Guaranteed Obligations (including the Administrative Agent) shall
have any duty to advise such Guarantor of information known to any of them
regarding such condition or any such circumstances.  In the event any Holder of
Guaranteed Obligations (including the Administrative Agent), in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Guaranteed Obligations (including the
Administrative Agent) shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Guaranteed Obligations (including the
Administrative Agent), pursuant to accepted or reasonable commercial finance or
banking practices, wishes to maintain confidential or (iii) to make any other or
future disclosures of such information or any other information to such
Guarantor.

 

SECTION 21.                     Severability.  Wherever possible, each provision
of this Guaranty shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under such law, such provision shall be ineffective to
the

 

11

--------------------------------------------------------------------------------


 

extent of such prohibition or invalidity without invalidating the remainder of
such provision or the remaining provisions of this Guaranty.

 

SECTION 22.                     Merger.  This Guaranty, together with the other
Loan Documents, represents the final agreement of each of the Guarantors with
respect to the matters contained herein and may not be contradicted by evidence
of prior or contemporaneous agreements, or subsequent oral agreements, between
the Guarantor and any Holder of Guaranteed Obligations (including the
Administrative Agent).

 

SECTION 23.                     Headings.  Section headings in this Guaranty are
for convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 24.                     Judgment Currency.  If for the purposes of
obtaining judgment in any court it is necessary to convert a sum due from any
Guarantor hereunder in the currency expressed to be payable herein (the
“specified currency”) into another currency, the parties hereto agree, to the
fullest extent that they may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase the specified currency with such other
currency at the Administrative Agent’s main New York City office on the Business
Day preceding that on which final, non-appealable judgment is given.  The
obligations of each Guarantor in respect of any sum due hereunder shall,
notwithstanding any judgment in a currency other than the specified currency, be
discharged only to the extent that on the Business Day following receipt by any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, of any sum adjudged to be so due in such other currency such Holder
of Guaranteed Obligations (including the Administrative Agent), as the case may
be, may in accordance with normal, reasonable banking procedures purchase the
specified currency with such other currency.  If the amount of the specified
currency so purchased is less than the sum originally due to such Holder of
Guaranteed Obligations (including the Administrative Agent), as the case may be,
in the specified currency, each Guarantor agrees, to the fullest extent that it
may effectively do so, as a separate obligation and notwithstanding any such
judgment, to indemnify such Holder of Guaranteed Obligations (including the
Administrative Agent), as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Holder of Guaranteed Obligations (including the Administrative Agent), as the
case may be, in the specified currency and (b) amounts shared with other Holders
of Guaranteed Obligations as a result of allocations of such excess as a
disproportionate payment to such other Holder of Guaranteed Obligations under
Section 2.18 of the Credit Agreement, such Holder of Guaranteed Obligations
(including the Administrative Agent), as the case may be, agrees, by accepting
the benefits hereof, to remit such excess to such Guarantor.

 

SECTION 25.                     Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Guarantor to honor all of its obligations under this Guaranty in respect
of Specified Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 25 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 25 or otherwise under this Guaranty voidable under applicable
law relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations of each Qualified ECP Guarantor under this
Section 25 shall remain in full force and effect until a discharge of such
Qualified ECP Guarantor’s Guaranteed Obligations in accordance with the terms
hereof and the other Loan Documents.  Each Qualified ECP Guarantor intends that
this Section 25 constitute, and this Section 25 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Guarantor
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As
used herein, “Qualified ECP Guarantor” means, in respect of any Specified Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time the relevant Guarantee

 

12

--------------------------------------------------------------------------------


 

or grant of the relevant security interest becomes or would become effective
with respect to such Specified Swap Obligation or such other Person as
constitutes an ECP and can cause another Person to qualify as an ECP at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

SECTION 26.                     Termination of Guaranty.  The obligations of any
Guarantor under this Guaranty shall automatically terminate in accordance with
Section 9.14 of the Credit Agreement.

 

Remainder of Page Intentionally Blank.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Initial Guarantors has caused this Guaranty to
be duly executed by its authorized officer as of the day and year first above
written.

 

 

[GUARANTORS]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

14

--------------------------------------------------------------------------------


 

Acknowledged and Agreed

 

as of the date first written above:

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

15

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (the “Guaranty”) made as of
[                    ], 2013, by and among [GUARANTORS TO COME] (the “Initial
Guarantors” and along with any additional Subsidiaries of the Borrower, which
become parties thereto and together with the undersigned, the “Guarantors”) in
favor of the Administrative Agent, for the ratable benefit of the Holders of
Guaranteed Obligations, under the Credit Agreement.  Capitalized terms used
herein and not defined herein shall have the meanings given to them in the
Guaranty.  By its execution below, the undersigned [NAME OF NEW GUARANTOR], a
[corporation] [partnership] [limited liability company] (the “New Guarantor”),
agrees to become, and does hereby become, a Guarantor under the Guaranty and
agrees to be bound by such Guaranty as if originally a party thereto.  By its
execution below, the undersigned represents and warrants as to itself that all
of the representations and warranties contained in Section 2 of the Guaranty are
true and correct in all respects as of the date hereof.

 

IN WITNESS WHEREOF, New Guarantor has executed and delivered this Annex I
counterpart to the Guaranty as of this                      day of
                  , 20      .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Its:

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT G-1

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Synchronoss Technologies, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Date:                     , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-2

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Synchronoss Technologies, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-3

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Synchronoss Technologies, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption:  (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform such Lender and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT G-4

 

FORM OF

 

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Synchronoss Technologies, Inc. (the “Borrower”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as administrative agent (in
such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption:  (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

Date:                      , 20[    ]

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H-1

 

FORM OF BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [                    ]
Facsimile: [                    ]]

 

With a copy to:

 

[                    ]
[                    ]
Attention: [                    ]
Facsimile: [                    ]

 

Re:  Synchronoss Technologies, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Synchronoss Technologies, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.03 of the Credit Agreement that it requests a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to such Borrowing requested
hereby:

 

1.                                      Aggregate principal amount of
Borrowing:(1)

 

2.                                      Date of Borrowing (which shall be a
Business Day):

 

3.                                      Type of Borrowing (ABR or Eurodollar):

 

4.                                      Interest Period and the last day thereof
(if a Eurodollar Borrowing):(2)

 

5.                                      Location and number of the Borrower’s
account or any other account agreed upon by the Administrative Agent and the
Borrower to which proceeds of Borrowing are to be disbursed:

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Not less than applicable amounts specified in Section 2.02(c).

(2)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and](1) 4.02 of the Credit Agreement are satisfied
as of the date hereof.

 

 

Very truly yours,

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.,

 

as the Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(1)  To be included only for Borrowings on the Effective Date.

 

--------------------------------------------------------------------------------


 

EXHIBIT H-2

 

FORM OF INTEREST ELECTION REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below

 

[10 South Dearborn
Chicago, Illinois 60603
Attention: [              ]
Facsimile: ([    ]) [    ]-[          ]]

 

Re:  Synchronoss Technologies, Inc.

 

[Date]

 

Ladies and Gentlemen:

 

Reference is hereby made to the Credit Agreement dated as of September 27, 2013
(as the same may be amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Synchronoss Technologies, Inc. (the
“Borrower”), the Lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement.  The Borrower hereby gives you
notice pursuant to Section 2.08 of the Credit Agreement that it requests to
convert an existing Borrowing under the Credit Agreement, and in that connection
the Borrower specifies the following information with respect to such conversion
requested hereby:

 

1.                                      List date, Type, principal amount and
Interest Period (if applicable) of existing Borrowing:

 

2.                                      Aggregate principal amount of resulting
Borrowing:

 

3.                                      Effective date of interest election
(which shall be a Business Day):

 

4.                                      Type of Borrowing (ABR or Eurodollar):

 

5.                                      Interest Period and the last day thereof
(if a Eurodollar Borrowing):(1)

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(1)  Which must comply with the definition of “Interest Period” and end not
later than the Maturity Date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

SYNCHRONOSS TECHNOLOGIES, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF]

 

NOTE

 

[                    ], 2013

 

FOR VALUE RECEIVED, the undersigned, SYNCHRONOSS TECHNOLOGIES, INC., a Delaware
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of [NAME
OF LENDER] (the “Lender”) the aggregate unpaid principal amount of all Loans
made by the Lender to the Borrower pursuant to the “Credit Agreement” (as
defined below) on the Maturity Date or on such earlier date as may be required
by the terms of the Credit Agreement.  Capitalized terms used herein and not
otherwise defined herein are as defined in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement.  Interest hereunder is due and payable at such times and
on such dates as set forth in the Credit Agreement.

 

At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.

 

This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Credit Agreement dated as of September 27, 2013 by and among
the Borrower, the financial institutions from time to time parties thereto as
Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”).  The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding such Lender’s Commitment,
the indebtedness of the Borrower resulting from each such Loan to it being
evidenced by this Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments of the principal hereof prior to the maturity hereof upon the terms
and conditions therein specified.  Demand, presentment, protest and notice of
nonpayment and protest are hereby waived by the Borrower.

 

Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns.  The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower. 
This Note shall be construed in accordance with and governed by the law of the
State of New York.

 

 

SYNCHRONOSS TECHNOLOGIES, INC.

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS

 

Date

 

Amount of
Loan

 

Interest
Period/Rate

 

Amount of
Principal
Paid or
Prepaid

 

Unpaid
Principal
Balance

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------